




EXHIBIT 10.24










THE NEW YORK TIMES COMPANIES
SUPPLEMENTAL RETIREMENT AND
INVESTMENT PLAN


As Amended and Restated, Effective January 1, 2015








--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
Page
INTRODUCTION
1
Purpose of Plan
1
History of Plan
1
ARTICLE I DEFINITION
5
1.01
Accounts or Account Balance
5
1.02
Actual Contribution Percentage
5
1.03
Affiliate
5
1.04
After-Tax Account
5
1.05
After-Tax Contributions
5
1.06
Before-Tax Account
6
1.07
Before-Tax Contributions
6
1.08
Beneficiary
6
1.09
Break in Service
7
1.10
Board
7
1.11
Catch-up Contributions
7
1.12
Code
7
1.13
Committee
7
1.14
Company
7
1.15
Company Stock
7
1.16
Compensation
7
1.17
Compensation Committee
9
1.18
Disability
9
1.19
Earnings
9
1.20
Effective Date
11
1.21
Eligibility Service
11
1.22
Employee
11
1.23
Employer
12
1.24
Employer Basic Account
12
1.25
Employer Basic Contributions
12
1.26
Employer Matching Account
12
1.27
Employer Matching Contributions
12
1.28
ERISA
13
1.29
Finance Committee
13
1.30
Fund or Investment Fund
13
1.31
Highly Compensated Employee
13
1.32
Hour of Service
13
1.33
Leased Employee
14
1.34
Limitation Year
15
1.35
Non-Highly Compensated Employee
15
1.36
Participant
15
1.37
Period of Service
15
1.38
Pension Investment Committee
15
 
 
 





--------------------------------------------------------------------------------



1.39
Period of Severance
15
1.40
Plan
15
1.41
Plan Administrator
16
1.42
Plan Year
16
1.43
Profit Sharing Account
16
1.44
Profit Sharing Contributions
16
1.45
Profits
16
1.46
Rollover Account
16
1.47
Roth Account
16
1.48
Roth Contributions
16
1.49
Safe Harbor Matching Contribution Account
17
1.50
Safe Harbor Matching Contributions
17
1.51
Spouse
17
1.52
Trust
17
1.53
Trustee
17
1.54
Trust Agreement
17
1.55
Valuation Date
17
1.56
Vested Percentage
17
1.57
Vesting Service
18
ARTICLE II ELIGIBILITY AND PARTICIPATION
19
2.01
Eligibility
19
2.02
Enrollment
20
2.03
Continuing Participation
20
2.04
Reemployment of Former Employees and Former Participants
20
2.05
Transferred Participants
20
2.06
Participants Subject to 3121(l) Agreements
20
2.07
Employees of IHT UK
21
ARTICLE III CONTRIBUTIONS
22
3.01
Employee Contributions
22
3.02
Employer Contributions
24
3.03
Safe Harbor Matching Contributions
24
3.04
Change in Contributions
26
3.05
Transfers from Qualified Plans
26
3.06
Limitations Affecting All Contributions
27
3.07
Maximum Annual Additions
29
3.08
Return of Contributions
33
3.09
Top Heavy Rules
34
3.10
Make-Up Contributions
38
ARTICLE IV INVESTMENT OF CONTRIBUTIONS
39
4.01
Investment Funds
39
4.02
Investment of Participants’ Accounts
39
4.03
Responsibility for Investments
39
4.04
Change of Election
40
4.05
Transfer Between Funds
40
4.06
Qualified Default Investment Alternative
40
4.07
Voting Company Stock
40





--------------------------------------------------------------------------------



ARTICLE V VALUATION OF UNITS AND CREDITS TO ACCOUNTS
42
5.01
Units of Participation
42
5.02
Valuation of Accounts
42
5.03
Crediting the Accounts
42
5.04
Quarterly Statements
43
ARTICLE VI VESTED PERCENTAGE OF ACCOUNTS
44
6.01
Vested Accounts
44
6.02
Employer Matching Account, Employer Basic Account and
Profit Sharing Account
44
6.03
Special Rules for Transferred Employees
45
6.04
Absences
45
6.05
Reemployment
45
6.06
Disposition of Forfeitures
46
ARTICLE VII WITHDRAWALS WHILE STILL EMPLOYED
47
7.01
General Procedures
47
7.02
Withdrawal of Additional After-Tax Contributions Made
Before January 1, 1987
48
7.03
Withdrawal of Matched After-Tax Contributions Made Before
January 1, 1987
48
7.04
Withdrawal of Additional, Matched and Early After-Tax
Contributions Made On or After January 1, 1987
49
7.05
Hardship Withdrawal from Before-Tax Contributions and Roth Contributions
50
7.06
Withdrawals Upon Attainment of Age 59½
51
7.07
Distributions under Qualified Domestic Relations Orders
51
7.08
In-Service Withdrawals on account of Military Service
52
7.09
Loans
52
ARTICLE VIII DISTRIBUTION OF ACCOUNTS UPON SEVERANCE
FROM EMPLOYMENT
53
8.01
Eligibility for Distribution
53
8.02
Time of Payment of Account Balance
53
8.03
Deferred Distribution
54
8.04
Optional Forms of Payment of Account Balance
54
8.05
Payment Upon Death
55
8.06
Proof of Death and Right of Beneficiary or Other Person
57
8.07
Minimum Distribution Requirements On and After January 1, 2003
57
8.08
Immediate Distribution
63
8.09
Direct Rollovers
63
8.10
Special Distribution Rules for Transferred Affiliated Participants
65
ARTICLE IX ADMINISTRATION OF PLAN
67
9.01
Appointment of ERISA Management Committee
67
9.02
Duties of Committee
67
9.03
Individual Accounts
68
9.04
Meetings
68
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------



9.05
Action of Majority
68
9.06
Compensation
68
9.07
Establishment of Rules
68
9.08
Claims Procedure
68
9.09
Claims Review Procedure
69
9.10
Appointment of Plan Administrator
70
9.11
Prudent Conduct
71
9.12
Interpretation of Plan Provisions
71
9.13
Final Determination Rests With Committee
71
9.14
Missing Recipients
71
ARTICLE X MANAGEMENT OF FUNDS
73
10.01
Trust
73
10.02
Exclusive Benefit Rule
73
ARTICLE XI GENERAL PROVISIONS
74
11.01
Nonalienation
74
11.02
Conditions of Employment
74
11.03
Facility of Payment
74
11.04
Correction of Benefit Payment and Recoupment of Overpayments
75
11.05
Information
75
11.06
Construction
75
ARTICLE XII AMENDMENT, MERGER AND TERMINATION
76
12.01
Amendment of Plan
76
12.02
Merger or Consolidation
76
12.03
Additional Participating Employers
77
12.04
Termination of Plan
77
APPENDIX I
 
APPENDIX II
 













--------------------------------------------------------------------------------




INTRODUCTION
Purpose of Plan
The New York Times Companies Supplemental Retirement and Investment Plan is
designed to provide eligible employees with a convenient way of voluntarily
saving for their future while receiving certain favorable tax treatment. The
Plan is designed to supplement other benefits payable to an employee upon
retirement, death, disability, or severance from employment. The Plan and the
Trust are intended to be qualified under Sections 401(a), 401(k) and 501(a) of
the Code and the applicable provisions of ERISA.
History of Plan
The New York Times Affiliated Companies Supplemental Retirement and Investment
Plan was established effective 8/1/71. It was revised and improved over the
years, with amendments effective 1/1/74, 1/1/75, 1/1/76, 1/1/82, 1/1/83, 1/1/84,
1/1/85, 11/1/85, 1/1/86, 7/1/86 (which amendment added a 401(k) element to the
Plan), 1/1/87, 11/30/87 and 4/1/88.
The New York Times Company Supplemental Retirement and Investment Plan was
established effective 10/1/68. It was revised and improved over the years, with
amendments effective 4/1/71, 1/1/74, 1/1/75, 1/1/76, 1/1/78, 1/1/82, 1/l/83,
1/l/84, 1/1/85, 11/1/85, 1/1/86, 7/1/86 (which amendment added a 401(k)
element), 1/l/87, 11/30/87 and 4/1/88.
Effective 10/1/88, The New York Times Company Supplemental Retirement and
Investment Plan was merged into and consolidated with The New York Times
Affiliated Companies Supplemental Retirement and Investment Plan, with this Plan
as the survivor of such merger.
Thereafter, the Plan was amended to comply with the requirements of the Tax
Reform Act of 1986 and to provide that the ERISA Management Committee is
authorized to establish the maximum annual limits on before-tax and after-tax
contributions.
Thereafter, the Plan was amended to add bonuses in lieu of salary increases to
the definition of Earnings (effective January 1, 1990).

1

--------------------------------------------------------------------------------



Thereafter, the Plan was amended to change its procedures for applying for
hardship withdrawals and determining eligibility therefore (effective January 1,
1991).
Thereafter, the Plan was amended to provide for an additional method of
distribution and benefits to retiring Employees (effective June 1, 1991) and to
provide for dates from which credit is given for eligibility, vesting and
benefit accrual purposes to certain former union members employed by Gadsden.
Thereafter, the Plan was amended to increase additional contributions (effective
January 1, 1992).
Thereafter, the Plan was amended to comply with final Treasury regulations with
respect to Sections 401(k) and (m) of the Code (effective January 1, 1992).
Thereafter, the Plan was amended to provide for the availability of immediate
distributions on account of Qualified Domestic Relations Orders (effective
January 1, 1993) and to provide for dates from which credit should be given for
eligibility, vesting and benefit accrual purposes for certain former union
members employed by The Santa Barbara News-Press and for eligible employees of
City and Suburban Delivery Services.
Thereafter, the Plan was amended to permit monthly changes in employee
contributions, transfers from other qualified plans, daily changes of investment
options and transfers between Plan funds, to provide daily valuation of
accounts, to amend the vesting schedule of the Plan, to permit loans and to
provide additional investment funds (effective April 4, 1994).
Thereafter, the Plan was restated in its entirety generally, effective January
1, 1997, to comply with various changes in the tax laws, including the Uniformed
Services Employment and Reemployment Rights Act of 1994, the Retirement
Protection Act of 1994 (as included in legislation implementing the General
Agreement on Tariffs and Trade), the Small Business Job Protection Act of 1996,
the Taxpayer Relief Act of 1997, the Internal Revenue Service Restructuring and
Reform Act of 1998 and the Community Renewal Tax Relief Act of 2000.

2

--------------------------------------------------------------------------------



At that time, the Plan was also amended, effective January 1, 2000, to implement
the merger of the Savings Retirement Plan For Employees of WHO-TV and KFOR-TV
(the “KFOR Plan”); effective January 7, 2000, to implement the merger of the
Tax-Deferred Investment Plan of The Chronicle Publishing Company with respect to
certain employees of the Worcester Telegram & Gazette (the “Chronicle Plan”);
effective April 1, 2000, to implement the merger of the Boston Globe Flexible
Investment Retirement Savings Trust (the “FIRST Plan”), the International Media
Concepts, Inc. 401(k) Plan (the “IMC Plan”), and the Affiliated Companies Profit
Sharing Plan (“Affiliated Companies Plan”) into this Plan; as well as to provide
Participants with the ability to take a distribution upon attainment of age 59½.
The Plan was also amended, effective July 1, 2000, to implement the merger of
the Mechanical Union Savings Trust 401(k) Plan (“MUST Plan”) with respect to
Foremen.
Thereafter, effective February 1, 2001, the Plan was further amended to permit
matching contributions with respect to basic contributions for employees who are
regularly scheduled to work 27 hours per week.
The Plan was amended and restated in its entirety generally, effective January
1, 2009 to incorporate all amendments since the 1997 restatement and to comply
with various changes in the tax laws including the Economic Growth and Tax
Relief Reconciliation Act of 2001 (with technical corrections made by the Job
Creation and Worker Assistance Act of 2002 (“EGTRRA”), the Pension Protection
Act of 2006, and the Worker, Retiree, and Employer Recovery Act of 2008, as well
as the final regulations issued by the Department of the Treasury under Sections
401(k), 401(m), and 415 of the Internal Revenue Code of 1986, as amended.
The 2009 Restatement also amended the Plan effective January 1, 2009 to (i) to
designate the Plan as a stock bonus plan so that a portion of the match can be
made in Company stock; (ii) to designate the Plan as a safe harbor plan for
purposes of satisfying the non-discrimination rules under Sections 401(k) and
401(m); (iii) to provide that the safe harbor match will be made 60% in cash and
40% in Company stock; (iv) to provide for Roth 401(k) contributions; and (v) to
provide a three percent (3%) Employer Basic Contribution for eligible Employees
hired on or after January 1, 2009.

3

--------------------------------------------------------------------------------



The Plan was hereby amended and restated effective January 1, 2011 to
incorporate Amendments 1-8 adopted subsequent to the 2009 Restatement.
The Plan is hereby amended and restated effective January 1, 2015 to incorporate
Amendments 1-7 adopted subsequent to the 2011 Restatement which included
provisions (i) to clarify that Safe Harbor Matching Contributions are calculated
on a pay period basis; (ii) to allow former Employees who have an Account
Balance under the Plan to rollover lump sum distributions from the New York
Times Companies Pension Plan into the Plan; (iii) to replace the stock match
with a cash match, to increase the Safe Harbor Matching Contribution to 100% of
the first 6% of Earnings contributed by the Participant as Before-Tax
Contributions, After-Tax Contributions, Catch-up Contributions, and/or Roth
Contributions, to change the definition of Earnings, to eliminate the 3%
Employer Basic Contribution and to add a discretionary Profit Sharing
Contribution; (iv) to comply with the changes requested by the Internal Revenue
Service in connection with the Economic Growth and Tax Relief Reconciliation Act
of 2001 favorable determination letter request filed with the IRS on January 31,
2011; (v) to amend the Plan to add a definition of “Spouse” to reflect the state
of celebration rule; and (vi) to exclude from the definition of “Earnings”
certain income paid off-cycle; and (vii) to clarify the delegation of authority
with regard to approval of discretionary Profit Sharing Contributions, and the
amendment, merger and termination of the Plan. The Plan is being further amended
to incorporate those changes required as part of the 2014 Cumulative List.
Benefits for any Participant, or beneficiaries of such Participant, who retired,
died, or terminated employment at any time prior to January 1, 2015, will be
determined under the provisions of the Plan as in effect on the date of the
Participant’s retirement, death, or termination, unless additional benefits are
specifically provided by a subsequent amendment to the Plan.

4

--------------------------------------------------------------------------------



ARTICLE I
DEFINITIONS
1.01    “Accounts” or “Account Balance”     means the combined value of a
Participant’s Before-Tax Account, After-Tax Account, Employer Matching Account,
Rollover Account, Roth Account, Safe Harbor Matching Contribution Account,
Employer Basic Account and Profit Sharing Account.
1.02    “Actual Contribution Percentage” means, with respect to a specified
group of Employees, the average of the ratios, calculated separately for each
such Employee in that group, of (a) the amount of After-Tax Contributions made
for a Plan Year to (b) the Employee’s Compensation for that Plan Year. If an
Employee participates in another plan maintained by the Company or an Affiliate
which includes after-tax employee contributions and which the Company combines
with the Plan to meet the requirements of Section 410(b) of the Code, the
After-Tax Contributions shall be deemed to include such other contributions.
1.03    “Affiliate” means any company which is a member of a controlled group of
corporations (determined under Section 1563(a)(4) and 1563(e)(3)(C) of the
Code), which also includes as a member the Company or any other Employer
participating in the Plan as provided in Section 12.03(a) of the Plan. Affiliate
also means a trade or business under common control, within the meaning of
Section 414(c) of the Code, with an Employer; any organization, whether or not
incorporated, which is a member of an affiliated service group, within the
meaning of Section 414(m) of the Code, which includes an Employer; and any other
entity required to be aggregated with an Employer pursuant to regulations issued
under Section 414(o) of the Code.
1.04    “After-Tax Account” means the account to which are credited any
After-Tax Contributions made by a Participant pursuant to Section 3.01(b) of the
Plan and any earnings and losses on such contributions, including any Matched
After-Tax Contributions and Additional After-Tax Contributions credited prior to
January 1, 2009.
1.05    “After-Tax Contributions” means the amount by which a Participant’s
Earnings are reduced on an after-tax basis pursuant to Section 3.01(b) of the
Plan.

5

--------------------------------------------------------------------------------



1.06    “Before-Tax Account” means the account to which are credited any
Before-Tax Contributions, including Catch-up Contributions made on a Before-Tax
Contribution basis, made on behalf of a Participant pursuant to Section 3.01(a)
of the Plan and any earnings and losses on such contributions, including any
Early Before-Tax Contributions, Basic Before-Tax Contributions and Additional
Before-Tax Contributions credited prior to January 1, 2009.
1.07    “Before-Tax Contributions” means the amount by which a Participant’s
Earnings are reduced on a pre-tax basis pursuant to Section 3.01(a) of the Plan.
1.08    “Beneficiary” means any person, persons or entity named by an Employee
to receive benefits payable in the event of the death of the Employee. If no
such designation is in effect at the time of the Employee’s death, the
Beneficiary shall be the Employee’s surviving Spouse, if any; otherwise, the
Beneficiary shall be the estate of the Employee. In the absence of an effective
Beneficiary designation, or if the designated Beneficiary shall have died prior
to the death of the Participant, Beneficiary shall mean the first of the
following classes of successive preference beneficiaries then surviving: the
Participant’s (a) widow or widower, (b) children, including adopted children,
(c) parents, (d) brothers and sisters, or (e) executor or administrator. Where
there is more than one person in class (b), (c) or (d) and such class is
entitled to receive death benefits, such benefits shall be divided into equal
shares and each person in such class shall receive a share. In the case of a
married Participant who dies after August 22, 1984, except to the extent
otherwise required by a Qualified Domestic Relations Order under Section 414(p)
of the Code, any Beneficiary designation naming as primary Beneficiary a person
other than the Participant’s current Spouse shall not be given effect unless:
(i) the Participant’s Spouse consents in writing to the Beneficiary designation,
and such written consent acknowledges the effect of such designation and is
witnessed by either a notary public or authorized representative of the Plan
Administrator, if satisfactory to the Plan Administrator; or (ii) it is
established, to the Plan Administrator’s satisfaction, that the Participant has
no current Spouse or that such Spouse cannot be located or that the written
consent required under Section 417(a)(2) of the Code cannot be obtained because
of such other circumstances as the Internal Revenue Service may set forth in
regulations.

6

--------------------------------------------------------------------------------



1.09    “Break in Service” for purposes of determining Eligibility Service means
any Plan Year during which an Employee has not completed more than 500 Hours of
Service. A Break in Service shall be deemed to have occurred at the end of the
Plan Year.
A Break in Service for purposes of determining Vesting Service means a Period of
Severance of at least 12 consecutive months. In the case of an Employee who is
absent from work for maternity or paternity reasons, the 12-consecutive month
period beginning on the first anniversary of the first date of such absence
shall not constitute a Period of Severance for purposes of determining Vesting
Service. For purposes of this paragraph, an absence from work for maternity or
paternity reasons means an absence (a) by reason of the pregnancy of the
individual, (b) by reason of the birth of a child of the individual, (c) by
reason of the placement of a child with the individual in connection with the
adoption of such child by such individual, or (d) for purposes of caring for
such child for a period beginning immediately following such birth or placement.
1.10    “Board” means the Board of Directors of the Company, as constituted from
time to time.
1.11    “Catch-Up Contributions” means the contributions described in Section
3.01(d), whether such contributions are made on a Before-Tax Contribution basis
or a Roth Contribution basis.
1.12    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
1.13    “Committee” or “ERISA Management Committee” means the committee
appointed pursuant to Section 9.01 of the Plan to manage and control the Plan.
1.14    “Company” means The New York Times Company, a New York corporation.
1.15    “Company Stock” means the Class A common stock issued by the Company.
1.16    “Compensation” means the total compensation paid by an Employer to an
Employee during the Plan Year that is required to be reported as wages for Form
W-2 purposes, reduced by

7

--------------------------------------------------------------------------------



(a)
contributions made by the Employer to a plan of deferred compensation to the
extent that the contributions are not includible in the gross income of the
Employee for the taxable year in which contributed. Additionally, any
distributions from a plan of deferred compensation are not considered as
compensation regardless of whether such amounts are includible in the gross
income of the Employee when distributed; and

(b)
other amounts which receive special tax benefits, such as premiums for
group-term life insurance (but only to the extent that the premiums are not
includible in the gross income of the Employee),

and increased by Before-Tax Contributions, elective contributions under any
other Section 401(k) arrangement sponsored by the Company, and any amounts
subject to Sections 125 and Section 132(f)(4) of the Code that are paid by an
Employer on behalf of such Employee for such Plan Year.
Notwithstanding the foregoing, the annual Compensation of each Employee taken
into account under the Plan shall not exceed the OBRA 1993 annual compensation
limit. The OBRA 1993 annual compensation limit is $150,000, as adjusted by the
Commissioner for cost-of-living adjustments in accordance with Section
401(a)(17)(B) of the Code. The cost-of-living adjustment in effect for a
calendar year applies to any period, not exceeding 12 months, over which
Compensation is determined (“determination period”) beginning in such calendar
year. If a determination period consists of fewer than 12 months, the OBRA 1993
annual compensation limit will be multiplied by a fraction, the numerator of
which is the number of months in the determination period, and the denominator
of which is 12.
Compensation of each Employee taken into account in determining contribution
amounts in any Plan Year beginning after January 1, 2002, shall not exceed
$200,000, ($265,000 for 2015) as adjusted for cost-of-living increases in
accordance with Section 401(a)(17)(B) of the Code. Compensation means earnings
during the Plan Year or such other consecutive 12-month period over which
earnings is otherwise determined under the Plan (the “determination period”).
The cost-of-living adjustment in effect for a calendar year applies to Annual
Earnings for the determination period that begins with or within such calendar
year.
Compensation shall include payments to an individual who, for a period of more
than thirty (30) days, does not currently perform services for the Employer by
reason of qualified

8

--------------------------------------------------------------------------------



military service (as that term is used in Section 414(u)(l) of the Code) to the
extent those payments do not exceed the amounts the individual would have
received if the individual had continued to perform services for the Employer
rather than entering qualified military service.
1.17    “Compensation Committee” means the Compensation Committee of the Board,
as such committee may be constituted from time to time, or any successor
committee to such committee.
1.18    “Disability” means a disability on account of which the Employee is
receiving benefits under an Employer long-term disability plan.
1.19    “Earnings” means an Employee’s regular salary or wage that is payable to
the Employee, determined prior to any reduction on a before-tax basis pursuant
to Section 3.01 of the Plan, for services rendered to the Employer while the
Employee is a Participant. Earnings include vacation pay, sick pay other than
amounts paid under a Company long term disability plan, salesmen’s regular
bonuses and commissions, and bonuses in lieu of salary increases, but excludes
all other bonuses and commissions, all overtime pay and all other forms of
compensation.
Notwithstanding the foregoing, for purposes of determining the amount of the
Employer Basic Contribution, “Earnings” shall mean an Employee’s regular cash
compensation received in any Plan Year from an Employer, including base salary
and any bonuses and sales commissions but excluding overtime pay, any other
additional compensation, or any contributions to this or any other pension,
profit-sharing, stock bonus or other plan of compensation. Notwithstanding the
foregoing, “Earnings” shall also include amounts which the Employer contributes
to a plan on behalf of an Employee pursuant to a salary reduction agreement and
which are not includible in the Employee’s gross income under Section 125,
402(e)(3), 402(h) and 403(b) of the Code.
Notwithstanding the preceding paragraphs, effective January 1, 2014, “Earnings”
means the sum of the wages, tips, and other compensation from the Employer
subject to federal income tax withholding (as described in Section 6051 of the
Code) and amounts which the Employer contributes to a plan on behalf of an
Employee pursuant to a salary

9

--------------------------------------------------------------------------------



reduction agreement which are not includible in the Employee’s gross income
under Section 125, 132(f)(4), 402(g)(3), 403(b), or 457(b) of the Code but are
required to be reported by the Employer on Form W-2 under Sections 6041 and 6051
of the Code. Effective January 1, 2015, “Earnings” shall exclude (i) amounts
attributable to when restricted stock either becomes freely transferable or is
no longer subject to a substantial risk of forfeiture, (ii) expense allowances
under a nonaccountable plan and amounts paid or reimbursed by the Company for
moving expenses incurred, but only to the extent that at the time of the payment
is reasonable to believe that these amounts are not deductible by the Employee
under Section 217 of the Code, and (iii) housing, school, car and living
allowance paid to Participants on overseas assignment. Earnings also excludes
any payment of Compensation after severance from employment that would not be
treated as 415 Compensation under Section 3.07(d)(i) of the Plan.
The annual Earnings of each Employee taken into account under the Plan shall not
exceed the OBRA 1993 annual compensation limit. The OBRA 1993 annual
compensation limit is $150,000, as adjusted by the Commissioner for
cost-of-living adjustments in accordance with Section 401(a)(17)(B) of the Code.
The cost-of-living adjustment in effect for a calendar year applies to any
period, not exceeding 12 months, over which Earnings are determined
(determination period) beginning in such calendar year. If a determination
period consists of fewer than 12 months, the OBRA 1993 annual compensation limit
will be multiplied by a fraction, the numerator of which is the number of months
in the determination period, and the denominator of which is 12.
The Annual Earnings of each Employee taken into account in determining
contribution amounts in any Plan Year beginning after January 1, 2002, shall not
exceed $200,000, ($265,000 in 2015) as adjusted for cost-of-living increases in
accordance with Section 401(a)(17)(B) of the Code. Annual Earnings means
earnings during the Plan Year or such other consecutive 12-month period over
which earnings is otherwise determined under the Plan (the “determination
period”). The cost-of-living adjustment in effect for a calendar year applies to
Annual Earnings for the determination period that begins with or within such
calendar year.

10

--------------------------------------------------------------------------------



Earnings shall not include payments to an individual who, for a period of more
than thirty (30) days, does not currently perform services for the Employer by
reason of qualified military service (as that term is used in Section 414(u)(l)
of the Code) to the extent those payments do not exceed the amounts the
individual would have received if the individual had continued to perform
services for the Employer rather than entering qualified military service.
1.20    “Effective Date” means October 1, 1968 for the Company; and for an
Affiliate, it means the date on which such Affiliate is approved to participate
in the Plan as an Employer on behalf of its employees. The Effective Date of
this Restatement is January 1, 2015.
1.21    “Eligibility Service” means service recognized for purposes of
determining eligibility for membership in the Plan. An Employee shall be
credited with one year of Eligibility Service for the 12-month period beginning
on the date such Participant first completes an Hour of Service under Section
1.32(a) of the Plan, provided such Participant completes at least 1,000 Hours of
Service during that period. If the Employee does not complete at least 1,000
Hours of Service during the first 12-month-period of employment with an Employer
or an Affiliate, such Participant shall be credited with one year of Eligibility
Service upon completion of at least 1,000 Hours of Service in any Plan Year
beginning after the date on which such Participant is first credited with an
Hour of Service under Section 1.32(a) of the Plan.
1.22    “Employee” means a person employed by an Employer who receives stated
compensation other than a pension, severance pay, retainer or fee under contract
and who is not included in a unit of employees covered by a collective
bargaining agreement between the Employer and employee representatives unless
the applicable collective bargaining agreement provides otherwise. However, this
excludes any person who is eligible for or, upon the completion of any age and
service requirement, will become eligible to participate in any other pension
plan to which any Employer or Affiliate contributes except The New York Times
Companies Pension Plan or any public retirement program. Any person who is a
citizen or resident of the U.S. who is employed by the International Herald
Tribune, S.A.S. shall be treated as an Employee for purposes of this Plan. Any
person who is a citizen or

11

--------------------------------------------------------------------------------



resident of the U.S. who is employed by the International Herald Tribune LTD
(U.K.) (“IHT U.K.”) shall be treated as an Employee for purposes of this Plan.
Notwithstanding anything in this Section 1.22 to the contrary, in the event an
individual is denied eligibility under the Plan because the individual is not
shown as an Employee on the payroll of the Company or an Affiliate, any
treatment or classification of such individual as an Employee on the payroll of
the Company or an Affiliate shall not be effective for purposes of this Plan
(notwithstanding any retroactive treatment or classification of such individual
as an Employee on the payroll of the Company or an Affiliate for any other
purpose under the Code or ERISA), and such individual shall be an ineligible
Employee.
1.23    “Employer” means the Company or any successor by merger, purchase or
otherwise, with respect to its employees; an Affiliate of the Company that
elects, with the permission of the Company, to participate in the Plan; any
successor by merger, purchase or otherwise to such Affiliate; or any other
company participating in the Plan, as provided in Section 12.03 of the Plan,
with respect to their respective employees.
1.24    “Employer Basic Account” means the Account to which is credited the
Employer Basic Contributions made on a Participant’s behalf attributable to Plan
Years beginning from January 1, 2009 through December 31, 2013 and any earnings
or losses on those contributions.
1.25    “Employer Basic Contributions” means the contributions made by an
Employer on behalf of a Participant attributable to Plan Years from January 1,
2009 through December 31, 2013.
1.26    “Employer Matching Account” means the Account to which is credited the
Employer Matching Contributions made on a Participant’s behalf attributable to
Plan Years beginning prior to January 1, 2009 and any earnings or losses on
those contributions.
1.27    “Employer Matching Contributions” means the contributions made by an
Employer on behalf of a Participant attributable to Plan Years beginning prior
to January 1, 2009.
1.28    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

12

--------------------------------------------------------------------------------



1.29    “Finance Committee” means the Finance Committee of the Board, as such
committee may be constituted from time to time, or any successor committee to
such committee.
1.30    “Fund” or “Investment Fund” means the separate funds in which
contributions to the Plan are invested in accordance with Article IV of the
Plan.
1.31    “Highly Compensated Employee” means an Employee who:
(a)
at any time during the Plan Year or the preceding year was a more than 5% owner
of the Employer (applying the constructive ownership rules of Section 318 of the
Code); or

(b)
for the preceding year had Compensation in excess of $115,000 (as adjusted by
the Commissioner of Internal Revenue for the relevant year) and was not in the
top-paid group.

However, in determining who is a Highly Compensated Employee (other than as a
5-percent owner), the Employer makes a calendar-year data election. The effect
of this election is that the look-back year is the calendar year beginning with
or within the look-back year.
In determining whether an Employee is a Highly Compensated Employee for years
beginning in 1997, the above definition shall be treated as having been in
effect for years beginning in 1996. The term “Highly Compensated Employee” also
includes any former Employee who separated from service (or has a deemed
severance from employment, as determined under Treasury regulations) prior to
the Plan Year, performs no service for the Employer during the Plan Year, and
was a Highly Compensated Employee for either the separation year or any Plan
Year ending on or after his or her 55th birthday. If the former Employee’s
severance from employment occurred prior to January 1, 1987, such former
Employee is a Highly Compensated Employee only if he or she satisfied clause (a)
of this Section or received Compensation in excess of $50,000 during: (1) the
year of severance from employment (or the prior year); or (2) any year ending
after his or her 54th birthday.
1.32    “Hour of Service” means, with respect to any applicable computation
period,
(a)
each hour for which the Employee is paid or entitled to payment for the
performance of duties for the Employer or an Affiliate,

(b)
each hour for which the Employee is paid or entitled to payment by the Employer
or an Affiliate on account of a period during which no duties are


13

--------------------------------------------------------------------------------



performed, whether or not the employment relationship has terminated, due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence, but not more than 501 hours for any
single continuous period, and
(c)
each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by the Employer or an Affiliate, excluding any hour
credited under (a) or (b).

No hours shall be credited on account of any period during which the Employee
performs no duties and receives payment solely for the purpose of reimbursement
for medical or medically-related expenses incurred by the Employee or for the
purpose of complying with unemployment compensation, worker’s compensation or
disability insurance laws. The Hours of Service credited shall be determined as
required by Title 29 of the Code of Federal Regulations, Sections 2530.200b-2(b)
and (c).
For purposes of Eligibility Service, the “computation period” shall be the
period referred to in Section 1.21 of the Plan, and for purposes of Vesting
Service, the “computation period” shall be the Plan Year.
1.33    “Leased Employee” means an individual (who otherwise is not an Employee
of the Employer) who, pursuant to a leasing agreement between the Employer and
any other person, has performed services for the Employer (or for the Employer
and any persons related to the Employer within the meaning of Section 414(n)(6)
of the Code) on a substantially full time basis for at least one year, and such
services are performed under the primary direction or control of the Employer.
The Plan does not treat a Leased Employee as an Employee if the leasing
organization covers the employee in a safe harbor plan and, prior to application
of this safe harbor plan exception, 20% or less of the Employer’s Employees
(other than Highly Compensated Employees) are Leased Employees. A safe harbor
plan is a money purchase pension plan providing immediate participation, full
and immediate vesting, and a nonintegrated contribution formula equal to at
least 10% of the employee’s compensation without regard to employment by the
leasing organization on a specified date. The safe harbor plan must determine
the 10% contribution on the basis of compensation as defined in Section
415(c)(3) of the Code, including amounts contributed pursuant to a salary

14

--------------------------------------------------------------------------------



reduction agreement which are excludable from the employee’s gross income under
Sections 125, 402(e)(3), 402(h)(1)(B), or 403(b) of the Code.
Leased Employees who are treated as Employees of the Employer shall not be
eligible to participate in the Plan.
1.34    “Limitation Year” means, for purposes of Section 415 of the Code, the
calendar year.
1.35    “Non-Highly Compensated Employee” means any Employee or former Employee
who is not a Highly Compensated Employee.
1.36    “Participant” means any eligible Employee included in the membership of
the Plan as provided in Article II.
1.37    “Period of Service” means the period beginning with the date of an
Employee’s commencement of employment (or re-employment) with an Employer or an
Affiliate and ending on the date a Period of Severance begins.
1.38    “Pension Investment Committee” means a committee appointed by the
Finance Committee, which shall report to the Finance Committee from time to time
but no less than twice a year, or any successor committee to such committee.
1.39    “Period of Severance” means a continuous period of time during which an
Employee is not employed by an Employer or an Affiliate. Such period begins on
the date the Employee quits, retires or is discharged or, if earlier, the
12-month anniversary of the date on which the Employee was otherwise first
absent from service.
1.40    “Plan” means The New York Times Companies Supplemental Retirement and
Investment Plan, as amended from time to time.
1.41    “Plan Administrator” means an individual(s) appointed to act as such by
the Committee pursuant to Section 9.10 of the Plan.
1.42    “Plan Year” means the period commencing on January 1st and ending on
each December 31st thereafter.

15

--------------------------------------------------------------------------------



1.43    “Profit Sharing Account” means, effective as of January 1, 2014, the
Account to which is credited the discretionary Profit Sharing Contributions made
on a Participant’s behalf pursuant to Section 3.02 of the Plan and any earnings
or losses on those contributions.
1.44    “Profit Sharing Contributions” means, effective as of January 1, 2014,
the discretionary contributions made by an Employer on behalf of a Participant
pursuant to Section 3.02 of the Plan.
1.45    “Profits” means both accumulated prior years’ earnings and profits and
current net taxable income of the Employers before deduction of Federal, state
and local income taxes and before any contributions made by Employers to this or
any other employee benefit plan maintained by any Employer, as determined by the
Company’s independent public accountants in accordance with generally accepted
accounting principles.
1.46    “Rollover Account” means the account to which is credited any amounts
transferred from other qualified plans into this Plan pursuant to Section 3.05
of the Plan.
1.47    “Roth Account” means the account to which are credited any Roth
Contributions and Roth Catch-up Contributions made on behalf of a Participant
pursuant to Sections 3.01(c) and 3.01(d) of the Plan and any earnings and losses
on such contributions.
1.48    “Roth Contributions” means contributions that are designated irrevocably
by the Participant at the time of the cash or deferred election as a Roth
Contribution. Roth Contributions are made in lieu of all or a portion of the
Before-Tax Contributions and/or Before-Tax Catch-Up Contributions the
Participant is otherwise eligible to make under the Plan. Roth Contributions are
treated by the Employer as includible in the Participant’s income at the time
the Participant would have received that amount in cash if the Participant had
not made the election. Notwithstanding anything to the contrary herein, all Roth
Contributions shall be treated as elective deferrals for all purposes under this
Plan.
1.49    “Safe Harbor Matching Contribution Account” means the account to which
are credited any Safe Harbor Matching Contributions made by the Employer after
January 1, 2009 pursuant to Section 3.03 of the Plan and any earnings and losses
on such contributions.

16

--------------------------------------------------------------------------------



1.50    “Safe Harbor Matching Contributions” means the Safe Harbor Matching
Contributions made by the Employer after January 1, 2009 with respect to a
Participant’s After-Tax Contributions, Before-Tax Contributions, Catch-Up
Contributions and/or Roth Contributions.
1.51    “Spouse” means, effective as of June 26, 2013, a person who is
recognized as the lawful husband or lawful wife of the Participant, including a
person of the same sex as the Participant, to whom the Participant is legally
married under any state law, foreign or domestic, which authorized the marriage,
and who is a person whose consent is required pursuant to Section
417(a)(2)(A)(i) of the Code for purposes of an election under Section
417(a)(1)(A)(i) of the Code.
1.52    “Trust” means the trust or trusts forming part of this Plan and
maintained pursuant to one or more written Trust Agreements.
1.53    “Trustee” means Vanguard Fiduciary Trust Company or any successor or
other trustee acting as such at any time under a Trust Agreement.
1.54    “Trust Agreement” means the agreement or agreements of trust between the
Company and Vanguard Fiduciary Trust Company or any successor or other trustee
of the Trust.
1.55    “Valuation Date” means the end of each day the New York Stock Exchange
is open for business.
1.56    “Vested Percentage” means the percentage of the Accounts in which the
Participant has a nonforfeitable interest, determined under Article VI.
1.57    “Vesting Service” means service recognized for purposes of determining
an Employee’s Vested Percentage in such Employee’s Employer Matching Account,
Employer Basic Account and Profit Sharing Account. An Employee shall receive
credit for the aggregate of all time period(s) commencing with the Employee’s
first day of employment or re-employment and ending on the date a Period of
Severance begins and shall be credited with a number of Years of Vesting Service
equal to the number of whole years of the

17

--------------------------------------------------------------------------------



Employee’s Period of Service, whether or not such Periods of Service were
completed consecutively. A whole Year of Vesting Service means 12 months of
service (a month of service means 30 days). The first day of employment or
re-employment is the first day the Employee performs an Hour of Service.

18

--------------------------------------------------------------------------------



ARTICLE II
ELIGIBILITY AND PARTICIPATION


2.01    Eligibility.
(a)
Each Employee who, on December 31, 2010, was a Participant in the Plan shall
continue to be a Participant in this Plan as of January 1, 2015.

(b)
Any Employee scheduled to work at least 27 hours per week when his or her
employment commences may participate in the Plan in accordance with Section 2.02
of the Plan.

With respect to After-Tax Contributions, Before-Tax Contributions, Catch-up
Contributions, Roth Contributions and Safe Harbor Matching Contributions, the
Employee may immediately participate in the Plan in accordance with Section 2.02
of the Plan.
(c)
With respect to the Employer Basic Contribution, only Employees who are newly
hired on or after January 1, 2009 or are rehired after December 31, 2008 shall
be eligible to receive the Employer Basic Contribution. Such Employees must
complete one year of Eligibility Service to become a Participant in accordance
with Section 2.02 of the Plan. Following completion of one year of Eligibility
Service, such Employee shall become a Participant in the Plan as of the first
day of the month coincident with or next following his or her completion of one
year of Eligibility Service. Notwithstanding the foregoing, effective for Plan
Years beginning on or after January 1, 2014, no Employees will receive the
Employer Basic Contributions.

(d)
With respect to the Profit Sharing Contribution, only Employees who have
completed one year of Eligibility Service shall be eligible to receive the
discretionary Profit Sharing Contribution for Plan Years commencing after
December 31, 2013. For purposes of the Profit Sharing Contribution, following
completion of one year of Eligibility Service, an Employee shall become a
Participant in the Plan as of the first day of the month coincident with or next
following his or her completion of one year of Eligibility Service.

(e)
Any Employee who is scheduled to work less than 27 hours per week when his or
her employment commences, must complete one year of Eligibility Service to
become a Participant in accordance with Section 2.02 of the Plan; provided,
however, that such Employee may become a Participant before completing one year
of Eligibility Service for the limited purpose of making and investing a
Rollover Contribution. Following completion of one year of Eligibility Service,
such Employee shall become a Participant in the Plan as of the first day of the
month coincident with or next following his or her


19

--------------------------------------------------------------------------------



completion of one year of Eligibility Service. At such time, the Employee may
commence making After-Tax Contributions, Before-Tax Contributions and Catch-up
Contributions, and will receive Safe Harbor Matching Contributions and Profit
Sharing Contributions, if applicable.
2.02    Enrollment. An Employee eligible to participate in the Plan in
accordance with Section 2.01 of the Plan must enroll in the Plan in order to
commence making After-Tax Contributions, Before-Tax Contributions, Catch-up
Contributions and Roth Contributions in accordance with the procedures
established by the Plan Administrator.
2.03    Continuing Participation. A Participant whose employment terminates for
any reason shall continue to be a Participant until the entire Vested Percentage
of his or her Accounts is paid to such Participant or such Participant’s
Beneficiary.
2.04    Reemployment of Former Employees and Former Participants. A Participant
whose employment terminates shall re-enter the Plan as a Participant on the date
of re-employment. An Employee who has satisfied the eligibility condition(s) of
Section 2.01 of the Plan, but who terminates employment prior to becoming a
Participant, shall become a Participant in the Plan on the date of
re-employment.
2.05    Transferred Participants. A Participant who remains in the employ of an
Employer or an Affiliate designated pursuant to Section 12.03 of the Plan but
who ceases to be an Employee as defined in Section 1.22 of the Plan shall
continue to be a Participant of the Plan but shall not be a Participant who is
eligible to make contributions or to have contributions made on his or her
behalf or receive allocations of Safe Harbor Matching Contributions, Employer
Basic Contributions and Profit Sharing Contributions for as long as his or her
employment status is other than that of an Employee. Any Earnings of such a
Participant while he has an employment status other than that of an Employee
shall be disregarded for all Plan purposes, to the extent permitted by law.
2.06    Participants Subject to 3121(l) Agreements. A Participant who is a
citizen or resident of the U.S. who is employed by the International Herald
Tribune, S.A.S shall be permitted to have contributions made on his or her
behalf or receive allocations of Safe Harbor Matching Contributions, Employer
Basic Contributions and Profit Sharing Contributions only during

20

--------------------------------------------------------------------------------



the period to which such Section 3121(l) Agreement applies. During the period to
which such Section 3121(l) Agreement applies, contributions under a funded plan
of deferred compensation shall not be provided by any other person with respect
to the remuneration paid to such Participant by International Herald Tribune,
S.A.S. At the conclusion of the period to which such Section 3121(l) Agreement
applies, the affected Participant shall continue to earn Vesting Service but
shall not have any additional contributions made on his or her behalf or receive
further allocations of contributions. The Participant shall not be entitled to a
distribution of his or her Account until his or her employment with the Company
and/or its Affiliate terminates.
2.07    Employees of IHT UK. A Participant who is a citizen or resident of the
U.S. who is employed by the IHT UK shall be permitted to have contributions made
on his or her behalf or receive allocations of Safe Harbor Matching
Contributions, Employer Basic Contributions and Profit Sharing Contributions
during the period which the Participant is employed by IHT UK. The Participant
shall not be entitled to a distribution of his or her Account until his or her
employment with the Company and/or its Affiliates terminates.

21

--------------------------------------------------------------------------------



ARTICLE III
CONTRIBUTIONS
3.01    Employee Contributions. A Participant, subject to the limitations in
Sections 3.06 and 3.07 of the Plan, may, in accordance with procedures
established by the Plan Administrator, elect to have his or her subsequent
Earnings reduced, starting as of the beginning of the first payroll period of a
month which next follows by at least ten (10) days from the date of the
Participant’s election. The reduction in Earnings shall be in an amount equal to
not less than 1%, but not more than 75%, in multiples of 1%, of the
Participant’s Earnings, as elected by the Participant. Before-Tax Contributions,
After-Tax Contributions, Catch-Up Contributions and Roth Contributions shall be
paid to the Trustee as soon as is administratively feasible but within the
period required by applicable law and shall be allocated to the Plan by the
Employer as Before-Tax Contributions, After-Tax Contributions, Catch-Up
Contributions, and Roth Contributions in a manner to be determined by the Plan
Administrator and as designated by the Participant.
(a)
Before-Tax Contributions. A Participant may elect to reduce his or her Earnings
on a before-tax basis by an amount not less than 1% and no more than 75%, in
multiples of 1%. Before-Tax Contributions shall be made through payroll
deductions in a manner to be determined by the Plan Administrator. If a
Participant is eligible to make Catch-Up Contributions as described in
subsection (d), and contributes the maximum Before –Tax Contribution amount
permitted under Section 402(g) for the calendar year, the Participant’s
Before-Tax election shall automatically continue until the Participant has
contributed the maximum Catch-up Contribution amount under Section 414(v) of the
Code for the calendar year.

(b)
After-Tax Contributions. If the Before-Tax Contributions made on the
Participant’s behalf under Section 3.01(a) of the Plan are in an amount less
than 75% of the Participant’s Earnings, the Participant may elect to make
After-Tax Contributions to the Plan in an amount not less than 1% and not more
than 75% of his or her Earnings, in multiples of 1%. However, the combined
amount of After-Tax Contributions and Before-Tax Contributions on behalf of that
Participant shall not exceed 75% of the Participant’s Earnings. After-Tax
Contributions shall be made through payroll deductions in a manner to be
determined by the Plan Administrator.

If a Participant has elected to make Before-Tax Contributions and contributes
the maximum Before –Tax Contribution amount permitted under Section

22

--------------------------------------------------------------------------------



402(g) for the calendar year, the Participant’s Before-Tax Contribution election
shall automatically be converted to an election to continue contributing at the
same rate on an After-Tax Contribution basis unless the Participant chooses no
auto-conversion. Notwithstanding the foregoing, if a Participant is eligible to
make Catch-Up Contributions as described in subsection (d), and contributes the
maximum Before –Tax Contribution amount permitted under Section 402(g) for the
calendar year, the Participant’s Before-Tax election shall automatically
continue until the Participant has contributed the maximum Catch-up Contribution
amount under Section 414(v) of the Code for the calendar year, at which time the
Participant’s Before-Tax Election shall be converted to an election to continue
contributing at the same rate on an After-Tax Contribution basis unless the
Participant chooses no auto-conversion.
(c)
Roth Contributions. If the Before-Tax Contributions and After-Tax Contributions
made on the Participant’s behalf under Sections 3.01(a) and (b) of the Plan are
in an amount less than 75% of the Participant’s Earnings, the Participant may
elect to make Roth Contributions to the Plan in an amount not less than 1% and
not more than 75% of his or her Earnings, in multiples of 1%. However, the
combined amount of Roth Contributions, After-Tax Contributions and Before-Tax
Contributions on behalf of that Participant shall not exceed 75% of the
Participant’s Earnings. Roth Contributions shall be made through payroll
deductions in a manner to be determined by the Plan Administrator.

If a Participant has elected to make Roth Contributions and contributes the
maximum Roth Contribution amount permitted under Section 402(g) for the calendar
year, the Participant’s Roth Contribution election shall automatically be
converted to an election to continue contributing at the same rate on an
After-Tax Contribution basis unless the Participant chooses no auto-conversion.
Notwithstanding the foregoing, if a Participant is eligible to make Catch-Up
Contributions as described in subsection (d), and contributes the maximum Roth
Contribution amount permitted under Section 402(g) for the calendar year, the
Participant’s Roth election shall automatically continue until the Participant
has contributed the maximum Catch-up Contribution amount under Section 414(v) of
the Code for the calendar year, at which time the Participant’s Roth
Contribution election shall be converted to an election to continue contributing
at the same rate on an After-Tax Contribution basis unless the Participant
chooses no auto-conversion.
(d)
Notwithstanding the foregoing, all Employees who are eligible to make Before-Tax
Contributions and Roth Contributions under this Plan and who have attained age
50 before the close of the Plan Year shall be eligible to make Catch-Up
Contributions in accordance with, and subject to the limitations of, Section
414(v) of the Code. Catch-Up Contributions shall not be taken into account for
purposes of the provisions of the Plan implementing the required limitations of
Sections 402(g) and 415 of the Code. The Plan


23

--------------------------------------------------------------------------------



shall not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of Sections 401(k)(3), 401(k)(11), 401(k)(12),
410(b), or 416 of the Code, as applicable, by reason of making of Catch-Up
Contributions.
3.02    Employer Contributions.
(a)
Employer Basic Contributions. An Employer shall within the time permitted by
Section 404(a)(6) of the Code, contribute an Employer Basic Contribution equal
to three (3) percent of each eligible Participant’s Earnings for those
Participants who have satisfied the eligibility requirements of Section 2.01(c).
Such amounts shall be allocated to the Employer Basic Account of each
Participant who is employed by the Employer on the last day of the Plan Year;
provided, however, that any Participant who terminates employment prior to the
last day of the Plan Year on account of death, disability or retirement, shall
be entitled to the Employer Basic Contribution. Notwithstanding the foregoing,
effective for Plan Years beginning on or after January 1, 2014, Employer Basic
Contributions will no longer be made.

(b)
Profit Sharing Contributions. Upon approval by the Compensation Committee, an
Employer shall within the time permitted by Section 404(a)(6) of the Code,
contribute a discretionary Profit Sharing Contribution for each eligible
Participant’s Earnings (taking into account only such Earnings as are paid after
the date the Employee becomes a Participant) for those Participants who have
satisfied the eligibility requirements of Section 2.01(d). Such amounts shall be
allocated to the Profit Sharing Account of each Participant who is employed by
the Employer on the last day of the Plan Year; provided, however, that any
Participant who terminates employment prior to the last day of the Plan Year on
account of death, disability or retirement, shall be entitled to the
discretionary Profit Sharing Contribution if a contribution is allocated for the
year during which his/her employment terminated. For purposes of the preceding
sentence, retirement shall mean termination of employment after attainment of
age 55 with at least five years of vesting service.

3.03    Safe Harbor Matching Contributions. Effective January 1, 2009, the Plan
shall be designated as a safe harbor plan in accordance with the following:
(a)
In accordance with this Section, the Plan shall utilize the ADP Test Safe Harbor
and the ACP Test Safe Harbor, as set forth in subsection (g). Accordingly, the
provisions of this Section shall apply for the Plan Year and any provisions
relating to the Actual Deferral Percentage (“ADP”) test described in Section
401(k)(3) of the Code or the Average Contribution Percentage (“ACP”) test
described in Section 401(m)(2) shall not apply; provided, however, the ACP test
described in Section 3.06(b) shall be conducted with respect to such After-Tax
Contributions using the “current year” testing method. To the extent that any
other provision of this Plan is


24

--------------------------------------------------------------------------------



inconsistent with the provisions of this Section, the provisions of this Section
govern.
(b)
The Employer will contribute a Safe Harbor Matching Contribution each pay period
on behalf of each Eligible Employee equal to 100% of the amount of the
Employee’s Before-Tax Contributions, After-Tax Contributions, Catch-up
Contributions, and/or Roth Contributions up to 6% of the Employee’s Earnings
each pay period.

(c)
The Safe Harbor Matching Contribution shall be made by the Employer in cash and
allocated to the Participant’s Safe Harbor Matching Contribution Account on a
pay period basis.

(d)
Safe Harbor Matching Contributions are nonforfeitable and may not be distributed
earlier than severance from employment, death, disability, and the attainment of
age 59½. In addition, such contributions must satisfy the ADP Test safe Harbor
without regard to permitted disparity under Section 401(l) of the Code.

(e)
At least 30 days, but not more than 90 days, before the beginning of the Plan
Year, the Employer will provide each Eligible Employee a comprehensive notice of
the Employee’s rights and obligations under the Plan, written in a manner
calculated to be understood by the average Eligible Employee. If an Employee
becomes eligible after the 90th day before the beginning of the Plan Year and
does not receive the notice for that reason, the notice must be provided no more
than 90 days before the Employee becomes eligible but not later than the date
the Employee becomes eligible.

(f)
In addition to any other election periods provided under the Plan, each Eligible
Employee may make or modify a deferral election during the 30-day period
immediately following receipt of the notice described in subsection (e) above.

(g)
The Employer intends that the Plan satisfy the ADP test of Section 401(k)(3) of
the Code and the ACP test of Section 401(m)(2) of the Code by applying the ADP
test safe harbor and the ACP test safe harbor on the basis of the Safe Harbor
Matching Contributions set forth in Section 3.03(b) of the Plan.

(h)
The following definitions shall apply for purposes of this Article only:

(i)    “Earnings” is defined in Section 1.19 of the Plan, except, for purposes
of this Section, no dollar limit, other than the limit imposed by Section
401(a)(17) of the Code, applies to the Earnings of a Non-highly Compensated
Employee.
(ii)    “Eligible Employee” means an Employee eligible to make Before-Tax
Contributions under the Plan for any part of the Plan Year or who would be
eligible to make Before-Tax Contributions but for a suspension due to a

25

--------------------------------------------------------------------------------



hardship distribution described in Section 7.05 or due to statutory limitations,
such as Sections 402(g) and 415 of the Code.
3.04    Change in Contributions. The percentages of Earnings as contributions
designated by a Participant under Section 3.01 of the Plan automatically shall
apply to increases and decreases in his or her Earnings. Subject to Sections
3.01 and 3.06 of the Plan, a Participant may change the percentage of the
Participant’s authorized payroll deduction and/or reduction of Earnings
(including suspension of all contributions) no more than once a month, by
following the procedures adopted by the Plan Administrator for this purpose. The
changed percentage shall become effective as of the beginning of the
Participant’s first payroll period of a month that next follows by at least ten
days the Employer’s receipt of such notice.
3.05    Transfers from Qualified Plans.
(a)
With the consent of the Plan Administrator, amounts may be transferred from
other qualified plans to this Plan, provided that, in the opinion of legal
counsel for the Employer, the transfer will not jeopardize the tax-exempt status
of the Plan or Trust or create adverse tax consequences for the Employer. The
amounts transferred shall be set up in a separate account herein referred to as
a “Rollover Account.” Such account shall be fully vested at all times and shall
not be subject to forfeiture for any reason.

(b)
Amounts in a Rollover Account shall be held by the Trustee pursuant to the
provisions of this Plan as to such Participant’s other accounts, and such
amounts may be withdrawn or borrowed by, or distributed to, the Participant, in
whole or in part, as per pertinent provisions of the Plan. All amounts allocated
to a Rollover Account shall be invested as per Article IV of the Plan.

(c)
For purposes of this Section 3.05, the term “amounts transferred from other
qualified plans” means a lump sum distribution received by an Employee from one
or more other qualified plans that are eligible for tax-free rollover to a
qualified plan and that are transferred by the Employee to this Plan within 60
days following his or her receipt thereof. Prior to accepting any transfers to
which this Section 3.05 applies, the Plan Administrator shall require the
Employee to establish that the amounts to be transferred to this Plan meet the
requirements of this Section 3.05 and comply with the procedures adopted by the
Committee for this purpose. Notwithstanding the foregoing, the term amounts
transferred from other qualified plans shall include a lump sum distribution
received by a former Employee with an Account Balance under the Plan from The
New York Times Companies Pension Plan that is transferred by the former Employee
to this Plan within 60 days following his or her receipt thereof or a direct
rollover from The New York Times Companies Pension Plan to this Plan.


26

--------------------------------------------------------------------------------



(d)
For purposes of this Section 3.05, the term “qualified plan” means a
tax-qualified plan under Section 401(a) of the Code. The term “qualified plan”
is an Eligible Retirement Plan as defined in Section 8.09 of the Plan.

(e)
An Employee may transfer amounts from other qualified plans to this Plan without
being eligible to participate herein. However, amounts in a Rollover Account may
be withdrawn from the Plan at any time.

(f)
With the consent of the Plan Administrator, amounts may be transferred to the
Roth Account only if it is a direct rollover from another Roth elective deferral
account under an applicable retirement plan described in Section 402(e)(1) of
the Code and only to the extent that the rollover is permitted under the rules
of Section 402(c) of the Code.

3.06    Limitations Affecting All Contributions.
(a)
Annual Limitation on Before-Tax Contributions and Roth Contributions.

(i)
No Participant shall be permitted to have Before-Tax Contributions and/or Roth
Contributions made under this Plan, or any other qualified plan maintained by
the Employer during any taxable year, in excess of the dollar limitation
contained in Section 402(g) of the Code in effect for such taxable year, except
to the extent permitted under Section 3.01(d) of the Plan and Section 414(v) of
the Code, if applicable.

(ii)
In the event that such Before-Tax and/or Roth Contributions, together with other
elective deferrals described in Section 402(g) of the Code, exceed the
limitation in subsection (i) above, the Employee shall advise the Plan
Administrator in writing, not later than the March 1 next following the close of
such taxable year, of the portion of such excess that he has allocated to the
Plan and of his election to have such amount (plus the income or less the loss
thereon), as reduced by the amount, if any, which the Employee elected under
Section 3.01(b) of the Plan to have treated as After-Tax Contributions,
distributed to him. The Plan Administrator shall direct the Trustee to
distribute to the Employee not later than the next following April 15 such
designated amount (together with any income, or reduced by any loss allocable to
it). Unless otherwise specified by the Employee, distributions of excess
elective deferrals shall be made from first from the Before-Tax Account.

(b)
Actual Contribution Percentage Limit.

(i)
With respect to each Plan Year, the Actual Contribution Percentage for Highly
Compensated Employees shall not exceed the greater of (1) the Actual
Contribution Percentage for all Employees other than Highly Compensated
Employees, multiplied by 1.25, or (2) if the Actual


27

--------------------------------------------------------------------------------



Contribution Percentage for Highly Compensated Employees exceeds the Actual
Contribution Percentage for all such other Employees by no more than two
percentage points, the Actual Contribution Percentage for all Employees other
than Highly Compensated Employees, multiplied by 2.0. The Actual Contribution
Percentage will be tested under the current year method, as elected by the
Employer. Plans may be aggregated in order to satisfy Section 401(m) of the Code
only if they have the same Plan Year and use the same Average Contribution
Percentage testing method. Prior to the commencement of each Plan Year, the
Committee may establish, based on projection of After-Tax Contributions at the
levels in effect when the determination is being made, the maximum amount of
After-Tax Contributions that may be elected by any Highly Compensated Employee
for such Plan Year without causing the Plan to exceed the limitation set forth
herein.
(ii)
If the Actual Contribution Percentage for Highly Compensated Employees for the
Plan Year exceeds the Actual Contribution percentage limitation in (i) above for
the Plan Year, the After-Tax Contributions for such Highly Compensated Employees
shall be reduced for Highly Compensated Employees with the largest contribution
amounts taken into account in calculating the Actual Contribution Percentage
test for the year in which the excess arose, beginning with the Highly
Compensated Employee with the largest contribution amount and continuing in
descending order until all such aggregate After-Tax Contributions have been
distributed.

(iii)
In the event that the Actual Contribution Percentage for Highly Compensated
Employees exceeds the percentage permitted under (i), the excess After-Tax
Contributions, if any, attributable to each Highly Compensated Employee shall be
determined under (ii) above. The portion of the excess which consists of
After-Tax contributions (together with the income, or less the loss, allocable
to such Contributions) will be distributed to him. The Employee will forfeit any
Safe Harbor Matching Contributions (together with the income, or less the loss,
allocable to such After-Tax Contributions). The Committee shall direct the
Trustee to distribute not later than the next following March 15 to the Employee
such designated amount (together with any income, or reduced by any loss,
allocable to it. The income or loss allocable to the Employee’s forfeited Safe
Harbor Matching Contributions allocated for such Employee’s designated amount of
After-Tax Contributions shall be determined by multiplying the income or loss
allocable for the Plan Year to the Employee’s total Safe Harbor Matching
Contributions allocated for After-Tax Contributions for the Plan Year and the
denominator of which is the sum of the Participant’s Account Balances
attributable to Safe Harbor Matching Contributions allocated for After-Tax
Contributions on the last day of the Plan Year. Forfeited Employer Matching


28

--------------------------------------------------------------------------------



Contributions, prior to January 1, 2009 and forfeited Safe Harbor Matching
Contributions shall be applied to reduce future Employer contributions to the
Plan.
(iv)
Effective as of January 1, 2009, this subsection (b) shall only apply to
After-Tax Contributions, as the Plan has been designated a safe harbor plan and
testing set forth in this subsection is not applicable.

(c)
Committee Limits. Notwithstanding Section 3.01 of the Plan, the Plan
Administrator may, in its discretion, before the beginning of or during a Plan
Year reduce the percentage or limit the dollar amount of After-Tax Contributions
which one or more groups of Highly Compensated Employees may make during the
Plan Year if:

(i)
the Plan Administrator determines, based on such information as it deems
necessary, that the projected Actual Contribution Percentage for Highly
Compensated Employees for the Plan Year is likely to exceed the projected Actual
Contribution Percentage limitation in subsection (b) for the Plan Year; or

(ii)
if the conditions of (i) above exist and the Plan Administrator determines that
it is in the best interests of the Company and its Affiliates that lower
contribution percentage limits or dollar amounts be applicable to the more
highly compensated levels of Highly Compensated Employees for one or more Plan
Years so that less highly compensated levels of Highly Compensated Employees may
make greater contributions under the Actual Contribution Percentage limitations.

3.07    Maximum Annual Additions.
(a)
The Annual Addition, as defined in Section 3.07(b), to a Participant’s Account
for any Limitation Year, when added to the Participant’s annual addition for
that Limitation Year under any other qualified defined contribution plan of an
Employer or an Affiliate designated under Section 12.03 of the Plan, shall not
exceed an amount that is equal to the lesser of:

(i)
100% of the Participant’s Compensation, within the meaning of Section 415(c)(3)
of the Code, for that Limitation Year, or

(ii)
$40,000, as adjusted for increases in the cost-of-living under Section 415(d) of
the Code.

Subsection (a)(i) shall not apply to any additions described in subsection
(b)(iii).

29

--------------------------------------------------------------------------------



(b)
For purposes of this subsection, the Annual Addition to a Participant’s Account
under this Plan or any other qualified defined contribution plan(s) maintained
by an Employer or an Affiliate shall be the sum of:

(i)
the total of all Before-Tax Contributions, After-Tax Contributions, Employer
Matching Contributions, Roth Contributions, Employer Basic Contributions, Safe
Harbor Matching Contributions, Profit Sharing Contributions, and forfeitures;

(ii)
the total of all such contributions and forfeitures allocated to the Employee’s
accounts under all other defined contribution plans maintained by the Company or
an Affiliate; and

(iii)
the total of all amounts of medical or life insurance benefits, if any,
described in Sections 415(l)(1) and 419A(d)(2) of the Code.

Annual Additions for purposes of Section 415 of the Code shall not include
restorative payments. A restorative payment is a payment made to restore losses
to a Plan resulting from actions by a fiduciary for which there is reasonable
risk of liability for breach of a fiduciary duty under ERISA or under other
applicable federal or state law, where Participants who are similarly situated
are treated similarly with respect to the payments. Generally, payments are
restorative payments only if the payments are made in order to restore some or
all of the Plan’s losses due to an action (or a failure to act) that creates a
reasonable risk of liability for such a breach of fiduciary duty (other than a
breach of fiduciary duty arising from failure to remit contributions to the
Plan). This includes payments to a plan made pursuant to a Department of Labor
order, the Department of Labor’s Voluntary Fiduciary Correction Program, or a
court-approved settlement, to restore losses to a qualified defined contribution
plan on account of the breach of fiduciary duty (other than a breach of
fiduciary duty arising from failure to remit contributions to the Plan).
Payments made to the Plan to make up for losses due merely to market
fluctuations and other payments that are not made on account of a reasonable
risk of liability for breach of a fiduciary duty under ERISA are not restorative
payments and generally constitute contributions that are considered Annual
Additions. Annual Additions for purposes of Section 415 of the Code shall not
include: (1) the direct transfer of a benefit or employee contributions from a
qualified plan to this Plan; (2) rollover contributions (as described in
Sections 401(a)(31), 402(c)(1), 403(a)(4), 403(b)(8), 408(d)(3), and 457(e)(16))
of the Code; (3) repayments of loans made to a Participant from the Plan; and
(4) repayments of amounts described in Section 411(a)(7)(B) of the Code (in
accordance with Section 411(a)(7)(C)) of the Code and Section 411(a)(3)(D) of
the Code.
(c)
If the Annual Additions (within the meaning of Section 415 of the Code) are
exceeded for any Participant, then the Plan may only correct such excess in
accordance with the Employee Plans Compliance Resolution System


30

--------------------------------------------------------------------------------



(EPCRS) as set forth in Revenue Procedure 2013-12 or any superseding guidance,
including, but not limited to, the preamble of the final Section 415
regulations.
(d)
For purposes of this Section 3.07, 415 Compensation means Compensation as
defined in Section 1.16 of the Plan paid by the Employer during the Limitation
Year, but adjusted as set forth herein, for the following types of compensation
paid after a Participant’s severance from employment with the Employer
maintaining the Plan. However, amounts described in subsections (i) and (ii)
below may only be included in 415 Compensation to the extent such amounts are
paid by the later of 2½ months after severance from employment or by the end of
the Limitation Year that includes the date of such severance from employment.
Any other payment of compensation paid after severance of employment that is not
described in the following types of compensation is not considered 415
Compensation within the meaning of Section 415(c)(3) of the Code, even if
payment is made within the time period specified above.

(i)
415 Compensation shall include regular pay after severance of employment if:

(1)
The payment is regular compensation for services during the Participant’s
regular working hours, or compensation for services outside the Participant’s
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments; and

(2)
The payment would have been paid to the Participant prior to a severance from
employment if the Participant had continued in employment with the Employer.

(ii)
Leave cashouts shall be included in 415 Compensation, if those amounts would
have been included in the definition of 415 Compensation if they were paid prior
to the Participant’s severance from employment, and the amounts are payment for
unused accrued bona fide sick, vacation, or other leave, but only if the
Participant would have been able to use the leave if employment had continued.

In addition, deferred compensation shall be included in 415 Compensation, if the
compensation would have been included in the definition of 415 Compensation if
it had been paid prior to the Participant’s severance from employment, and the
compensation is received pursuant to a nonqualified unfunded deferred
compensation plan, but only if the payment would have been paid at the same time
if the Participant had continued in employment with the Employer and only to the
extent that the payment is includible in the Participant’s gross income.

31

--------------------------------------------------------------------------------



(iii)
415 Compensation shall include payments to an individual who, for a period of
more than thirty (30), days does not currently perform services for the Employer
by reason of qualified military service (as that term is used in Section
414(u)(l)) of the Code to the extent those payments do not exceed the amounts
the individual would have received if the individual had continued to perform
services for the Employer rather than entering qualified military service.

(iv)
415 Compensation does not include compensation paid to a Participant who is
permanently and totally disabled (as defined in Section 22(e)(3)) of the Code.
This provision shall apply to all Participants for the Plan Year.

(e)
For purposes of applying the limitations of Section 415 of the Code, all defined
contribution plans (without regard to whether a plan has been terminated) ever
maintained by the Employer (or a “predecessor employer”) under which the
Participant receives Annual Additions are treated as one defined contribution
plan. The “Employer” means the Employer that adopts this Plan and all members of
a controlled group or an affiliated service group that includes the Employer
(within the meaning of Sections 414(b), (c), (m) or (o)) of the Code, except
that for purposes of this Section, the determination shall be made by applying
Section 415(h) of the Code, and shall take into account tax-exempt organizations
under Regulation Section 1.414(c)-5, as modified by Regulation Section
l.415(a)-1(f)(1). For purposes of this Section:

(i)
A former Employer is a “predecessor employer” with respect to a Participant in a
plan maintained by an Employer if the Employer maintains a plan under which the
Participant had accrued a benefit while performing services for the former
Employer, but only if that benefit is provided under the plan maintained by the
Employer. For this purpose, the formerly affiliated plan rules in Regulation
Section 1.415(f)-1(b)(2) apply as if the Employer and predecessor Employer
constituted a single employer under the rules described in Regulation Section
1.415(a)-1(f)(1) and (2) immediately prior to the cessation of affiliation (and
as if they constituted two, unrelated employers under the rules described in
Regulation Section 1.415(a)-1(f)(1) and (2) immediately after the cessation of
affiliation) and cessation of affiliation was the event that gives rise to the
predecessor employer relationship, such as a transfer of benefits or plan
sponsorship.

(ii)
With respect to an Employer of a Participant, a former entity that antedates the
Employer is a “predecessor employer” with respect to the Participant if, under
the facts and circumstances, the employer constitutes a continuation of all or a
portion of the trade or business of the former entity.


32

--------------------------------------------------------------------------------



(f)
For purposes of aggregating plans for Section 415 of the Code, a “formerly
affiliated plan” of an employer is taken into account for purposes of applying
the Section 415 of the Code limitations to the employer, but the formerly
affiliated plan is treated as if it had terminated immediately prior to the
“cessation of affiliation.” For purposes of this paragraph, a “formerly
affiliated plan” of an employer is a plan that, immediately prior to the
cessation of affiliation, was actually maintained by one or more of the entities
that constitute the employer (as determined under the employer affiliation rules
described in Regulation Section 1.415(a)-1(f)(1) and (2)), and immediately after
the cessation of affiliation, is not actually maintained by any of the entities
that constitute the employer (as determined under the employer affiliation rules
described in Regulation Section l.415(a)-1(f)(1) and (2)). For purposes of this
paragraph, a “cessation of affiliation” means the event that causes an entity to
no longer be aggregated with one or more other entities as a single employer
under the employer affiliation rules described in Regulation Section
1.415(a)-l(f)(1) and (2) (such as the sale of a subsidiary outside a controlled
group), or that causes a plan to not actually be maintained by any of the
entities that constitute the employer under the employer affiliation rules of
Regulation Section 1.415(a)-1(f)(l) and (2) (such as a transfer of plan
sponsorship outside of a controlled group).

(g)
Two or more defined contribution plans that are not required to be aggregated
pursuant to Section 415(f) of the Code and the Regulations there under as of the
first day of a Limitation Year do not fail to satisfy the requirements of
Section 415 of the Code with respect to a Participant for the Limitation Year
merely because they are aggregated later in that Limitation Year, provided that
no Annual Additions are credited to the Participant’s account after the date on
which the plans are required to be aggregated.

3.08    Return of Contributions.
(a)
If the Commissioner of the Internal Revenue Service, on timely application made
after any amendment which increases the costs of the Plan, determines that the
Plan is not qualified under Section 401(a) and/or 401(k) of the Code, or
refuses, in writing, to issue a determination as to whether the Plan is so
qualified, the Employers’ contributions made on or after the date on which such
determination or refusal is applicable shall be returned to the Employers
without interest. If all or part of the Company’s deductions under Section 404
of the Code for contributions to the Plan are disallowed by the Internal Revenue
Service, the portion of the contributions to which such disallowance applies
shall be returned to the Company (and reallocated to Employers) without
interest, but reduced by any investment loss attributable to those
contributions. The return shall be made as soon as practicable, but in any event
within one year after the denial of qualification or disallowance of deduction,
as the case may be.


33

--------------------------------------------------------------------------------



(b)
The Employer may recover without interest the amount of its contributions (other
Before-Tax Contributions) to the Plan made on account of a mistake in fact,
reduced by any investment loss attributable to those contributions, if recovery
is made within one year after the date of those contributions.

3.09    Top Heavy Rules.
(a)
General Rule.

In accordance with Sections 401(a)(10) and 416 of the Code, if the Plan is or
becomes top heavy (within the meaning of Section 416(g) of the Code) in any Plan
Year, the provisions of this Section 3.09 shall supersede any conflicting
provisions in the Plan.
(b)
Definitions for Purposes of this Section 3.09.

(i)
“Determination Date”. For any Plan Year subsequent to the first Plan Year, the
last day of the preceding Plan Year. For the first Plan Year of the Plan, the
last day of that year.

(ii)
“Key Employee”. Any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the Determination
Date was an officer of an Employer having Annual Compensation greater than
$150,000 (as adjusted under Section 416(i)(1) of the Code), a 5-percent owner of
the Employer, or a 1-percent owner of the Employer having Annual Compensation of
more than $150,000. For this purpose, Annual Compensation means compensation
within the meaning of Section 415(c)(3) of the Code. The determination of who is
a Key Employee shall be made in accordance with Section 416(i)(1) of the Code
and the applicable regulations and other guidance of general applicability
issued thereunder.

(iii)
“Non-Key Employee”. Any Employee who is a Participant and who is not a Key
Employee who and never was a Key Employee.

(iv)
“Permissive Aggregation Group”. The Required Aggregation Group plus any other
qualified plans maintained by an Employer, but only if such group would satisfy
in the aggregate the requirements of Sections 401(a)(4) and 410 of the Code. The
Plan Administrator shall determine which plans to take into account in
determining the Permissive Aggregation Group.

(v)
“Required Aggregation Group”.

(a)
Each qualified plan of an Employer in which at least one Key Employee
participates; and


34

--------------------------------------------------------------------------------



(b)
Any other qualified plan of an Employer which enables a plan described in (a) to
meet the requirements of Sections 401(a)(4) or 410 of the Code.

Any terminated plan that covered a Key Employee and was maintained within the
five-year period ending on the Determination Date shall also be included in the
Required Aggregation Group.
(vi)
“Super Top Heavy Plan”. If for any Plan Year the Plan is considered Top Heavy,
the Plan shall be considered “Super‑Top‑Heavy” if the Top Heavy Ratio exceeds
90%.

(vii)
“Top Heavy Plan”. The Plan is top heavy for a Plan Year if the Top-Heavy ratio
as of the Determination Date exceeds sixty percent (60%).

(viii)
“Top‑Heavy Ratio”. The Plan is top heavy for a Plan Year if the Top-Heavy Ratio
as of the Determination Date exceeds 60%. The Top-Heavy Ratio is a fraction, the
numerator of which is the sum of the present value of the account balances of
all Key Employees as of the Determination Date and distributions made within the
one year period ending on the Determination Date, and the denominator of which
is a similar sum determined for all Employees. The preceding sentence shall also
apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under Section
416(g)(2)(A)(i) of the Code. In the case of a distribution made for a reason
other than severance from employment, death, or disability, this provision shall
be applied by substituting “5-year period” for “1-year period”. The accrued
benefits and accounts of any individual who has not performed services for an
Employer during the 1-year period ending on the determination date shall not be
taken into account. The Plan Administrator shall calculate the Top-Heavy Ratio
without regard to the account balance attributable to any Non-Key Employee who
was formerly a Key Employee. The Plan Administrator shall calculate the
Top-Heavy Ratio, including the extent to which it must take into account
contributions not made as of the Determination Date, distributions, rollovers
and transfers, in accordance with Section 416 of the Code and the Treasury
regulations thereunder.

If an Employer maintains other qualified plans (including a simplified employee
pension plan), this Plan is top heavy only if it is part of the Required
Aggregation Group, and the Top-Heavy Ratio for both the Required Aggregation
Group and the Permissive Aggregation Group exceeds 60%. The Plan Administrator
shall calculate the Top-Heavy Ratio in the same manner as required above, taking
into account all plans within the aggregation group. The Plan Administrator
shall calculate the present value of accrued benefits and the other amounts the
Plan Administrator must take into account under

35

--------------------------------------------------------------------------------



defined benefit plans or simplified employee pension plans included within the
group in accordance with the terms of those plans, Section 416 of the Code and
the Treasury regulations thereunder. The Plan Administrator shall calculate the
Top-Heavy Ratio with reference to the Determination Dates that fall within the
same calendar year.
(c)
Requirements Applicable if Plan is Top Heavy.

In the event the Plan is determined to be top heavy for any Plan Year, the
following requirements shall be applicable:
(i)
Minimum Allocation

(a)
In the case of a Non-Key Employee who is covered under this Plan but does not
participate in any qualified defined benefit plan maintained by Employer, the
Minimum Allocation of contributions plus forfeitures allocated to the Account of
each such Non-Key Employee who has not separated from service at the end of a
Plan Year in which the Plan is top heavy shall equal the lesser of three percent
(3%) of Compensation for such Plan Year or the largest percentage of
Compensation provided on behalf of any Key Employee for such Plan Year
(including any Before-Tax Contributions. The Minimum Allocation provided
hereunder may not be suspended or forfeited under Sections 411(a)(3)(B) or
411(a)(3)(D) of the Code. The Minimum Allocation shall be made for a Non-Key
Employee for each Plan Year in which the Plan is top heavy, regardless of the
Non-Key Employee’s level of compensation, even if such Non-Key Employee has not
completed twelve months of Continuous Service in such Plan Year or has declined
to elect to make Before-Tax Contributions, provided, however, in order to
receive such Minimum Allocation, the Non-Key Employee must not have separated
from service before the end of the Plan Year for which the Plan is found to be
top heavy.

(b)
A Non-Key Employee who is covered under this Plan and under a qualified defined
benefit plan maintained by an Employer shall not be entitled to the Minimum
Allocation under this Plan but shall receive the minimum benefit provided under
the terms of the qualified defined benefit plan.

(c)
Matching Contributions shall be taken into account for purposes of satisfying
the minimum contribution requirements of Section 416(c)(2) of the Code and the
Plan. The preceding sentence shall apply with respect to Matching Contributions
under the Plan or, if the Plan provides that the minimum


36

--------------------------------------------------------------------------------



contribution requirement shall be met in another plan, such other plan. Matching
Contributions that are used to satisfy the minimum contribution requirements
shall be treated as matching contributions for purposes of the Actual
Contribution Percentage test and other requirements of Section 401(m) of the
Code.
(d)
Effective January 1, 2009, the Plan is designated as a safe harbor plan and the
Safe Harbor Matching Contributions shall satisfy the requirements of this
Section 3.09.

(ii)
Top Heavy Vesting Schedule. Unless the Plan’s vesting is more favorable, a
Non-Key Employee whose employment is terminated after the completion of two
years of Vesting Service shall be entitled to receive his or her vested interest
in the value of the Matching Contributions credited to his or her account
determined in accordance with the following schedule:

Years of Continuous Service
Vested Percentage
2
20%
3
40%
4
60%
5
80%
6
100%

The vesting schedule under this subsection (ii) shall apply to a Non-Key
Employee’s interest in the value of the Employer Matching Contributions credited
to his or her Account under the Plan before or while the Plan is a Top Heavy
Plan. A Non-Key Employee is at all times one hundred percent (100%) vested in
the full value of his or her Account attributable to his or her Before-Tax
Contributions, After-Tax Contributions and Roth Contributions to the Plan.
(iii)
Vesting Percentage. In the event that the Plan previously was a Top Heavy Plan
but subsequently is not a Top Heavy Plan, the vesting schedule under subsection
(ii) shall be changed to the vesting schedule provided under Section 6.02 of the
Plan, provided, however, that any Non-Key Employee who has completed at least 3
or more Years of Vesting Service and who had at least one Hour of Service while
the Plan was a Top Heavy Plan, shall be entitled to elect, within a reasonable
period, which of the above two vesting schedules is applicable to his or her
Account.


37

--------------------------------------------------------------------------------



3.10    Make-Up Contributions. Notwithstanding any provisions of this Plan to
the contrary, contributions, benefits and service credit with respect to
qualified military service will be provided in accordance with 414(u) of the
Code.

38

--------------------------------------------------------------------------------



ARTICLE IV
INVESTMENT OF CONTRIBUTIONS
4.01    Investment Funds.
(a)
All contributions to the Plan, including amounts transferred from other
qualified plans under Section 3.05 of the Plan, shall be invested in one or more
of the available Investment Funds (the “Funds”) and Qualified Default Investment
Alternatives (within the meaning of Treas. Reg. § 2550.404c-5) (“QDIAs”) as
selected by the Pension Investment Committee in its discretion. The number and
type of Funds and QDIAs shall be determined by the Pension Investment Committee,
which may add, eliminate or freeze future participation in any Fund and QDIA as
needed from time to time.

(b)
The Trustee may keep such amounts of cash as it, in its sole discretion, shall
deem necessary or advisable as part of such Funds, all within the limitations
specified in the Trust Agreement.

(c)
Dividends, interest and other distributions received on the assets held by the
Trustee in respect to each of the above Funds shall be reinvested in the
respective Fund and dividends on Company Stock shall be reinvested in the
Company Stock fund; and

(d)
Safe Harbor Matching Contributions made in Company Stock prior to January 1,
2014 shall be automatically invested in the Company Stock fund.

4.02    Investment of Participants’ Accounts. A Participant shall elect to
invest all amounts in such Participant’s Before-Tax Account, Employer Matching
Account, After-Tax Account, Rollover Account, Roth Account, Employer Basic
Account, Safe Harbor Matching Account, and Profit Sharing Account in one or more
of the Funds in increments of 1%. If the Participant does not make an election
with respect to investment of such Participant’s Account, the Participant’s
Account will be invested in the age-appropriate Target Retirement Fund
appropriate for such Participant based on his or her age at such time. The
portion of a Participant’s Account invested in the Company Stock fund shall not
exceed 10%, which limitation shall be implemented in accordance with procedures
established by the Plan Administrator.
4.03    Responsibility for Investments. Each Participant is solely responsible
for the selection of the Participant’s investment options. The Trustee, the
Committee, the Finance Committee, the Pension Investment Committee, the Plan
Administrator, the Employer and

39

--------------------------------------------------------------------------------



the officers, supervisors and other employees of the Employer are not empowered
to advise a Participant as to the manner in which such Participant’s Accounts
shall be invested. The fact that a particular Fund is available to Participants
for investment under the Plan shall not be construed as a recommendation for
investment in that Fund.
4.04    Change of Election. A Participant may change his or her investment
election under Section 4.02 of the Plan in any increments of 1% no more than
once a day by following the procedures adopted by the Plan Administrator for
this purpose; provided, however, the portion of a Participant’s Account invested
in the Company Stock fund shall not exceed 10%, which limitation shall be
implemented in accordance with procedures established by the Plan Administrator.
4.05    Transfer Between Funds. A Participant may transfer all or part of the
combined balances of such Participant’s Before-Tax Account, Employer Matching
Account, After-Tax Account, Rollover Account Roth Account, Employer Basic
Account, Safe Harbor Matching Account and Profit Sharing Account between Funds
in any increments (percentage or stated dollar amount) no more than once a day
by following the procedures adopted by the Plan Administrator for this purpose.
The Participant may transfer all or part of the Safe Harbor Matching Account
contributed in Company Stock prior to January 1, 2014 in the same manner as cash
contributions; provided, however, that the portion of a Participant’s Account
invested in the Company Stock fund shall not exceed 10%, which limitation shall
be implemented in accordance with procedures established by the Plan
Administrator.
4.06    Qualified Default Investment Alternative. The Account of any Participant
who fails to make an investment election pursuant to Section 4.02 shall be
invested in a QDIA until such Participant makes an election to invest otherwise.
Any Participant on whose behalf assets are invested in a QDIA may transfer, in
whole or in part, such assets to any other Fund with a frequency consistent with
that afforded to a Participant who elected to invest in a Fund pursuant to this
Article IV, but not less frequently than once within any three month period.
4.07    Voting Company Stock. Subject to the provisions of this Section 4.07,
all Company Stock held in the Trust shall be voted by the Participants. All
allocated Company Stock as to which such instructions have been received (which
may include an instruction to

40

--------------------------------------------------------------------------------



abstain) shall be voted by the Trustee in accordance with such instructions,
provided that the Trustee may vote the shares as it determines is reasonable
necessary to fulfill its fiduciary duties under ERISA. The Trustee shall vote
any allocated Company Stock in the Trust Fund as to which no voting instructions
have been received in proportion to the shares for which voting instructions
have been provided. In the event of a tender offer for shares of Company Stock
held by the Trust, the Trustee shall tender such shares in accordance with the
Participant’s instructions. The Trustee shall tender any shares of Company Stock
in the Trust Fund as to which no instructions have been received in proportion
to the shares for which tender instructions have been provided.

41

--------------------------------------------------------------------------------



ARTICLE V
VALUATION OF UNITS AND CREDITS TO ACCOUNTS
5.01    Units of Participation. A Participant’s interest in each Fund shall be
represented by shares of participation for each Fund other than the Frank
Russell Fund. A Participant’s interest in the Frank Russell Fund shall be
represented by units of participation.
5.02    Valuation of Accounts.
(a)
The value of a unit in each applicable Fund shall be determined on each
Valuation Date by dividing the total number of units in that Fund into the
current market value of the assets in such Fund on that date as determined by
the Trustee, after the payment out of that Fund of all brokerage fees and
transfer taxes applicable to purchases and sales for that Fund made since the
previous Valuation Date, and excluding the contributions made during that period
since the previous Valuation Date.

(b)
The value of a share in each Fund shall be determined by dividing the market
value of each Fund’s assets (after deducting liabilities) by the number of
shares currently outstanding.

5.03    Crediting the Accounts.
(a)
The portion of a Before-Tax Account that is invested in each Fund shall be
credited on each Valuation Date with the number of units or shares, as
applicable, determined by dividing the Before-Tax Contributions made by the
Employer to that Fund on behalf of the Participant since the previous Valuation
Date, if applicable, by the unit or share value for that Fund as determined on
that Valuation Date.

(b)
The portion of an After-Tax Account that is invested in each Fund shall be
credited on each Valuation Date with the number of units or shares, as
applicable, determined by dividing the After-Tax Contributions, if any, made by
the Participant to that Fund since the previous Valuation Date, if applicable,
by the unit or share value for that Fund as determined on that Valuation Date.

(c)
The portion of a Employer Matching Account that is invested in each Fund shall
be credited on each Valuation Date with the number of units or shares, as
applicable, determined by dividing the Employer Matching Contributions made on
the Participant’s behalf to the Employer Matching Account in that Fund since the
previous Valuation Date, if applicable, by the unit or share value for the Fund
as determined on the current Valuation Date.

(d)
The portion of a Roth Account that is invested in each Fund shall be credited on
each Valuation Date with the number of units or shares, as applicable,


42

--------------------------------------------------------------------------------



determined by dividing the Roth Contributions made by the Employer to that Fund
on behalf of the Participant since the previous Valuation Date, if applicable,
by the unit or share value for that Fund as determined on that Valuation Date.
(e)
The portion of a Safe Harbor Matching Account that is invested in each Fund
shall be credited on each Valuation Date with the number of units or shares, as
applicable, determined by dividing the Safe Harbor Matching Contributions made
by the Employer to that Fund on behalf of the Participant since the previous
Valuation Date, if applicable, by the unit or share value for that Fund as
determined on that Valuation Date.

(f)
The portion of an Employer Basic Account that is invested in each Fund shall be
credited on each Valuation Date with the number of units or shares, as
applicable, determined by dividing the Employer Basic Contributions made by the
Employer to that Fund on behalf of the Participant since the previous Valuation
Date, if applicable, by the unit or share value for that Fund as determined on
that Valuation Date.

(g)
The portion of an Profit Sharing Account that is invested in each Fund shall be
credited on each Valuation Date with the number of units or shares, as
applicable, determined by dividing the Profit Sharing Contributions made by the
Employer to that Fund on behalf of the Participant since the previous Valuation
Date, if applicable, by the unit or share value for that Fund as determined on
that Valuation Date.

5.04    Quarterly Statements. With respect to each calendar quarter, each
Participant shall be furnished with a statement setting forth the dollar value
of such Participant’s Accounts and the Vested Percentage of those Accounts as of
the last day of the quarter.

43

--------------------------------------------------------------------------------



ARTICLE VI
VESTED PERCENTAGE OF ACCOUNTS
6.01    Vested Accounts. A Participant shall at all times be 100% vested in, and
have a nonforfeitable right to, such Participant’s After-Tax Account, Before-Tax
Account, a transfer account as defined in Section 3.05 of the Plan, Rollover
Account, Roth Account, and Safe Harbor Matching Contribution Account.
6.02    Employer Matching Account, Employer Basic Account and Profiting Sharing
Account.    
(a)
A Participant shall be vested in, and have a nonforfeitable right to, a
percentage of his or her Employer Matching Account, Employer Basic Account and
Profit Sharing Account determined in accordance with the following schedule:







Years of Vesting Service
Vested Percentage of
Employer Matching,
Employer Basic and
Profit Sharing Accounts


   Upon completing 1 Year of Vesting Service
40%
   Upon completing 2 Years of Vesting Service
55%
   Upon completing 3 Years of Vesting Service
70%
   Upon completing 4 Years of Vesting Service
85%
   Upon completing 5 Year of Vesting Service
100%

(b)
Notwithstanding the foregoing, a Participant shall be 100% vested in, and have a
nonforfeitable right to, such Participant’s Employer Matching Account, Employer
Basic Account and Profit Sharing Account upon (i) retirement pursuant to any
defined benefit pension plan maintained by an Employer or Affiliate, (ii)
Disability as defined by the Plan, (iii) death while an Employee, (iv) death of
a Participant who dies while performing qualified military service as defined in
Section 414(u) of the Code, or (v) attainment of age 65.

(c)
If the Plan’s vesting schedule is amended, or the Plan is amended in any way
that directly or indirectly affects the computation of the Participant’s
nonforfeitable percentage or if the Plan is deemed amended by an automatic
change to or from a top-heavy vesting schedule, each Participant with at least
three years of Vesting Service with the Employer may elect, within a reasonable
period after the adoption of the amendment or change, to have the nonforfeitable
percentage computed under the Plan without regard to such amendment or change.


44

--------------------------------------------------------------------------------



The period during which the election may be made shall commence with the date
the amendment is adopted or deemed to be made and shall end on the latest of:
(i)
60 days after the amendment is adopted;

(ii)
60 days after the amendment becomes effective; or

(iii)
60 days after the Participant is issued written notice of the amendment by the
Employer or Plan Administrator.

6.03    Special Rules for Transferred Employees.
Notwithstanding anything in this Article VI to the contrary, certain vesting
rules are preserved with respect to certain Transferred Employees, as set forth
on Appendix I.
6.04    Absences. An Employee who, immediately prior to an absence, was earning
Vesting Service shall be credited with Periods of Service to determine Vesting
Service, and shall not incur a Period of Severance, for
(a)
Absence from the service of an Employer or Affiliate because of service in the
military forces of the United States, provided he or she shall have returned to
the service of that Employer or Affiliate after having applied to return while
his or her reemployment rights were protected by law or died while performing
qualified military service as defined in Section 414(u) of the Code;

(b)
Periods of layoff for lack of work not to exceed two weeks;

(c)
Periods of paid leaves of absence not to exceed two years;

(d)
An approved unpaid leave of absence for a period not to exceed two years; and

(e)
Temporary absences because of disability, holidays, or vacation.

For purposes of this Section 6.04, Periods of Service shall be credited on the
same basis as determined immediately prior to the absence. If the Employee or
former Employee fails to return to the service for an Employer or Affiliate
prior to the expiration of the applicable period described in (a) through (e)
above, such Employee’s employment shall be deemed to have terminated on the last
day of the one year anniversary of the approved leave of absence.
6.05    Reemployment. Upon reemployment after a Period of Severance, an
Employee’s previous Vesting Service shall be restored.

45

--------------------------------------------------------------------------------



6.06    Disposition of Forfeitures.
(a)
Upon severance from employment of a Participant who was not fully vested in the
Employer Matching Account, Employer Basic Account, and/or Profit Sharing
Account, the non-vested percentage of such Employer Matching Account, Employer
Basic Account, and/or Profit Sharing Account shall be forfeited as of the
Valuation Date coincident with or next following the severance from employment,
and shall be applied to reduce Employer contributions to the Plan.

(b)
If an amount of the Employer Matching Account, Employer Basic Account and Profit
Sharing Account has been forfeited in accordance with Section 6.06(a) of the
Plan, that forfeited amount subsequently shall be restored to the Employer
Matching Account, Employer Basic Account and Profit Sharing Account provided
that such Participant (i) is reemployed by the Employer or an Affiliate before
having five (5) consecutive one-year Periods of Severance, and (ii) repays to
the Plan an amount in cash equal to the full amount distributed from the Plan on
account of severance from employment, other than the amount attributable to
After-Tax Contributions, Catch-up Contributions, Roth Contributions and
Before-Tax Contributions. Any repayment by a Participant under Section 6.06 of
the Plan must be made in a lump sum before the earlier of five (5) years after
the first date on which the Participant is subsequently reemployed or the close
of the first period of five (5) consecutive one-year Periods of Severance
commencing after the date of distribution on account of severance from
employment; provided, however, that any repayment attributable to a prior
distribution from such Participant’s Before-Tax Account including Catch-up
Contributions, shall be considered as After-Tax Contributions for purposes of
the Plan and shall become part of such Participant’s After-Tax Account.


46

--------------------------------------------------------------------------------



ARTICLE VII
WITHDRAWALS WHILE STILL EMPLOYED
7.01    General Procedures. A Participant may elect to withdraw certain portions
of his or her After-Tax Account under Sections 7.02, 7.03 and 7.04 of the Plan
no more than once during every Plan Year without the same accompanying proof of
financial “hardship” as is required for withdrawals from his or her Before-Tax
Account and Roth Account pursuant to Section 7.05 of the Plan. A second or
subsequent withdrawal from a Participant’s After-Tax Account will necessitate
proof of such hardship. To make a withdrawal from his or her After-Tax Account,
the Participant must give written notice to the Employer that specifies the
exact dollar amount or the percentage of the Participant’s applicable
contributions (in the case of a withdrawal of a Participant’s contributions made
before January 1, 1987) or a percentage of the sum of the Participant’s
contributions and the earnings thereon (in the case of a withdrawal of a
Participant’s contributions made on or after January 1, 1987) whether Additional
After-Tax Contributions or Matched After-Tax Contributions to be withdrawn. The
minimum withdrawal under this Article VII shall be $250 or the total value of
the specific type of Participant’s contributions from which the withdrawal is to
be made, if less. No withdrawals may be made from dividends, interest and other
distributions received on the assets held by the Trustee for the Participant’s
Account and attributable to the Participant’s contributions made before January
1, 1987, or from any investment gain attributable to such assets. Withdrawals of
any portion of Additional or Matched After-Tax Contributions made on or after
January 1, 1987, shall be made pursuant to Section 7.04 of the Plan. A
withdrawal, whether from an After-Tax Account or Before-Tax Account, shall be
made as of the Valuation Date which follows by at least ten days from the
Employer’s receipt of the written notice. The amount of the withdrawal shall be
allocated among the Investment Funds by applying to the withdrawn amount the
current proportionate allocation with respect to each Investment Fund as of the
date of the withdrawal. All withdrawals shall be paid by check. Suspensions for
multiple withdrawals, if applicable, will be concurrent. No withdrawals may be
made except as specifically provided in this Article VII. Unless otherwise
noted, all withdrawals made pursuant to this Article VII shall be made in cash.

47

--------------------------------------------------------------------------------



Definitions for Purposes of this Article VII:
(a)
Additional After-Tax Contributions means, with respect to any Participant for
whom at least 6% of Earnings is being contributed to the Plan, which is equal to
but not less than 1% and no more than 14% of such Participant’s Earnings, as the
Participant shall elect.

(b)
Matched After-Tax Contributions means an amount contributed by the Participant
to such Participant’s After-Tax Account pursuant to Section 3.01 of the Plan,
which was subject to an Employer Matching Contribution or Safe Harbor Matching
Contribution.

(c)
Early After-Tax Contributions means effective April 1, 2000 and prior to
February 1, 2001, Matched After-Tax Contributions contributed prior to the
completion of one-year of Eligibility Service. Early After-Tax Contributions
were not eligible for an Employer Matching Contribution. Early After-Tax
Contribution are subject to the same withdrawal rules as Additional After-Tax
Contributions.

7.02    Withdrawal of Additional After-Tax Contributions Made before January 1,
1987. Subject to the limitations of Section 7.01 of the Plan, and the 1987
transitional rule described in Section 7.04 of the Plan, a Participant may,
without penalty of suspension from making contributions or having contributions
made on such Participant’s behalf to the Plan, withdraw any specified dollar
amount, or if such Participant prefers, a specified percentage ranging from 25%
to 100%, in 25% increments, of his or her Additional After-Tax Contributions
made before January 1, 1987 (or of the current value of such pre-January 1, 1987
Additional After-Tax Contributions, if less than the aggregate amount originally
contributed).
7.03    Withdrawal of Matched After-Tax Contributions Made before January 1,
1987. Subject to the limitations of Section 7.01 of the Plan and the 1987
transitional rule described in Section 7.04 of the Plan, a Participant who has
already withdrawn the total amount available for withdrawal from such
Participant’s Additional After-Tax Contributions made before January 1, 1987,
under Section 7.02 of the Plan (or who otherwise has no pre-January 1, 1987
Additional After-Tax Contributions available for withdrawal) may elect to
withdraw any specified dollar amount or, if such Participant prefers, a
specified percentage ranging from 25% to 100%, in 25% increments, of his or her
Matched After-Tax Contributions made before January 1, 1987 (or of the current
value of such pre-January 1, 1987 Matched After-Tax Contributions, if less than
the aggregate amounts originally contributed).

48

--------------------------------------------------------------------------------



In such event, the Participant shall be suspended from making After-Tax
Contributions to the Plan made to the Plan on his or her behalf until the first
payroll period ending after the expiration of six months after the Valuation
Date as of which the withdrawal was made. All contributions to the Plan elected
by the Participant prior to the withdrawal shall resume automatically upon the
expiration of the six-month suspension period above.
7.04    Withdrawal of Additional, Matched and Early After-Tax Contributions Made
on or after January 1, 1987. Subject to the limitations of Section 7.01 of the
Plan, a Participant who has already withdrawn the total amount available for
withdrawal from such Participant’s Additional After-Tax Contributions made
before January 1, 1987, under Section 7.02 of the Plan (or who otherwise has no
pre-January 1, 1987 Additional After-Tax Contributions available for withdrawal)
and has withdrawn the total amount available for withdrawal from his or her
Matched After-Tax Contributions made before January 1, 1987, if any, may elect
to withdraw Additional and Matched After-Tax Contributions made on or after
January 1, 1987, subject to the rules governing withdrawals of pre-1987
Additional and Matched After-Tax Contributions under Sections 7.02 and 7.03 of
the Plan, respectively, and the limitations set forth in the remainder of this
Section 7.04. Any withdrawal made from an After-Tax Account that includes any
Additional or Matched After-Tax Contributions made on or after January 1, 1987
will be made from such After-Tax Contributions made on or after January 1, 1987
in an amount equal to the total amount withdrawn multiplied by the ratio of (a)
the After-Tax Contributions made on or after January 1, 1987, to (b) the sum of
(i) the After-Tax Contributions made on or after January 1, 1987, and (ii) the
earnings thereon. The remaining portion of the withdrawal shall be made from the
earnings on the amount of the After-Tax Contributions which are deemed withdrawn
in the preceding sentence. To the extent withdrawals are made from After-Tax
Contributions, they shall be made first from Additional After-Tax Contributions,
then from Early After-Tax Contributions, and then from Matched After-Tax
Contributions.
In the event that the withdrawal under this Section 7.04 includes withdrawals
subject to Section 7.03 of the Plan, the Participant making such withdrawal
shall be suspended from making After-Tax Contributions to the Plan made to the
Plan on such Participant’s behalf until the first payroll period ending after
the expiration of six months after the Valuation Date

49

--------------------------------------------------------------------------------



as of which the withdrawal was made. All contributions to the Plan elected by
the Participant prior to the withdrawal shall resume automatically upon the
expiration of the six-month suspension period above.
7.05    Hardship Withdrawal from Before-Tax Contributions and Roth
Contributions.
(a)
A Participant who already has withdrawn the total amount available for
withdrawal from such Participant’s Additional After-Tax Contributions, Matched
After-Tax Contributions, and Early After-Tax Contributions under the preceding
Sections of this Article VII and has taken all available loans under Section
7.09 of the Plan may make a written application to the Plan Administrator to
withdraw from such Participant’s Before-Tax Account and from the Roth Account a
specified dollar amount of at least $250 (or the current value of such
Before-Tax Account, if less). A Participant may apply to make more than one
hardship withdrawal per year under this Section 7.05 of the Plan upon
satisfactory proof to the Plan Administrator with respect to each application.

The amount to be withdrawn by an Employee shall not exceed the lesser of the
amount required to meet the immediate financial need created by the hardship and
not reasonably available from other sources, as determined by the Plan
Administrator under rules uniformly applicable to all Participants similarly
situated, or the aggregate amount of Before-Tax Contributions and Roth
Contributions, less the amount of prior withdrawals. A distribution is treated
as necessary to satisfy an immediate and heavy financial need of an Employee
only to the extent the amount of the distribution is not in excess of the amount
required to satisfy the financial need. For this purpose, the amount required to
satisfy the financial need may include any amounts necessary to pay any federal,
state, or local income taxes or penalties reasonably anticipated to result from
the distribution. A distribution is not treated as necessary to satisfy an
immediate and heavy financial need of an Employee to the extent the need may be
relieved from other resources that are reasonably available to the Employee.
(b)
The following are the only financial needs considered immediate and heavy:

(i)
Expenses for (or necessary to obtain) medical care that would be deductible
under Section 213(d) of the Code (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income) for the Employee, the Employee’s
Spouse, children, or dependents (as defined in Section 152 of the Code without
regard to Section 152(b)(1), (b)(2) and (d)(1)(B) of the Code) or, the
Employee’s designated beneficiary;


50

--------------------------------------------------------------------------------



(ii)
Costs directly related to the purchase of a principal residence for the Employee
(excluding mortgage payments);

(iii)
Payment of tuition, related educational fees, and room and board expenses, for
up to the next 12 months of post-secondary education for the Employee, or the
Employee’s Spouse, children, or dependents (as defined in Section 152 of the
Code without regard to Section 152(b)(1), (b)(2) and (d)(1)(B) of the Code) or,
the Employee’s designated beneficiary;

(iv)
Payments necessary to prevent the eviction of the Employee from the Employee’s
principal residence or foreclosure on the mortgage on that residence;

(v)
Payments for burial or funeral expenses for the Employee’s deceased parent,
Spouse, children, dependents (as defined in Section 152 of the Code without
regard to Section 152(d)(1)(B) of the Code) or, the Employee’s designated
beneficiary; or

(vi)
Expenses for the repair of damage to the Employee’s principal residence that
would qualify for the casualty deduction under Section 165 of the Code
(determined without regard to whether the loss exceeds 10% of adjusted gross
income).

(c)
In each such withdrawal event, the Participant shall be suspended from making
After-Tax Contributions to the Plan and from having any Before-Tax
Contributions, Roth Contributions, Catch-Up Contributions or Employer Safe
Harbor Matching Contributions made to the Plan on such Participant’s behalf
until the first payroll period ending after the expiration of six months after
the Valuation Date as of which the withdrawal was made. All contributions to the
Plan elected by the Participant prior to the withdrawal shall resume
automatically upon the expiration of the six-month suspension period above.

7.06    Withdrawals Upon Attainment of Age 59½. A Participant who has attained
age 59½ may withdraw the entire vested amount of such Participant’s Accounts.
59½ withdrawals shall be made in cash or in-kind, as elected by the Participant.
7.07    Distributions under Qualified Domestic Relations Orders. Anything to the
contrary notwithstanding, a distribution to an Alternate Payee under a Qualified
Domestic Relations Order (“QDRO”), as defined in Section 414(p) of the Code, can
be made upon the alternate payee’s election on or after any date specified by
such QDRO. QDRO withdrawals shall be made in cash or in-kind, as elected by the
Alternate Payee.

51

--------------------------------------------------------------------------------



7.08    In-Service Withdrawals on Account of Military Service. Effective January
1, 2011, any Participant who satisfies the requirements of a “Qualified
Reservist Distribution” as defined below, may withdraw the entire amount of his
or her Account Balance. For purposes of this Section, a Qualified Reservist
Distribution is any distribution to an individual who is ordered or called to
active duty after September 11, 2001, if:
(a)
the distribution is from amounts attributable to elective deferrals in a 401(k)
plan;

(b)
the individual was (by reason of being a member of a reserve component, as
defined in Section 101 of title 37, United States Code) ordered or called to
active duty for a period in excess of 179 days or for an indefinite period; and

(c)
the Plan makes the distribution during the period beginning on the date of such
order or call, and ending at the close of the active duty period.

7.09    Loans. The Trustee may make loans to Participants. Such loans shall be
made pursuant to Loan Procedures which shall be adopted by the Committee and
must include, but need not be limited to, the following:
(a)
the identity of the person or positions authorized to administer the Loan
Procedures;

(b)
a procedure for applying for loans;

(c)
the basis on which loans will be approved or denied;

(d)
limitations, if any, on the types and amounts of loans offered;

(e)
a procedure for determining a reasonable rate of interest;

(f)
the types of collateral which may secure a Participant loan;

(g)
the procedure for suspending loan repayments pursuant to Section 414(u)(4) of
the Code; and

(h)
the events constituting default and the steps that will be taken to preserve
Plan assets.

Such Loan Procedures shall be contained in a separate written document which is
hereby incorporated by reference and made a part of the Plan. Furthermore, such
Loan Procedure may be modified or amended by the Committee in writing from time
to time without the necessity of amending this Section.

52

--------------------------------------------------------------------------------



ARTICLE VIII
DISTRIBUTION OF ACCOUNTS UPON SEVERANCE FROM EMPLOYMENT
8.01    Eligibility for Distribution.
(a)
Upon the retirement, death, disability, severance from employment of a
Participant, the Vested Percentage of such Participant’s Accounts, determined
under Article VI as of the Valuation Date on or immediately after such event,
shall be valued and distributed as provided in Section 8.02 of the Plan.    

(b)
For purposes of this Section 8.01 --

(i)
“disability” means a disability on account of which (1) the Employee is
receiving benefits under an Employer long term disability plan, or (2) the
Committee determines from medical evidence that the Participant is totally
incapacitated, mentally or physically, for further performance of duty, that
such incapacity is likely to be permanent, and that such Participant should be
retired pursuant to rules uniformly applied to all similarly situated
Participants; and

(ii)
“retirement” means retirement of a Participant, whether before or after
attaining age 65, pursuant to any defined benefit pension plan maintained by an
Employer or Affiliate.

(iii)
“early retirement” means with respect to a Transferred FIRST Participant
retirement of such Participant, after attaining age 55 and with respect to a
Transferred IMC Participant retirement of such Participant, after attaining age
55 and completing five (5) Years of Vesting Service.

8.02    Time of Payment of Account Balance.
(a)
Unless the Participant elects otherwise in writing, if distribution has not yet
commenced pursuant to Section 8.01 of the Plan, the Plan Administrator shall
direct the Trustee to commence distribution of a Participant’s Account Balance
valued and distributed in one lump sum as soon as is administratively feasible
after the Valuation Date on or immediately after the later of the date the
Participant terminates employment or such terminated Participant attains age 65.
Distributions under this Section 8.02 shall be made in cash or in-kind, as
elected by the Participant.

(b)
The Plan Administrator, however, shall direct the Trustee to commence
distribution no later than the Participant’s Required Beginning Date. The
Required Beginning Date is April 1 of the calendar year following the calendar
year in which the Participant attains age 70½, notwithstanding the Participant’s
continued employment; except that any Participant who attained age 70½ before
January 1, 1988, and who is not a 5% owner in the Plan Year in which he or she
attained age 66½ or any later Plan Year, need not


53

--------------------------------------------------------------------------------



commence receiving payments hereunder until April 1 of the year following the
year in which he or she actually retires. The Required Beginning Date for
Participants that are 5% owners who attain age 70½ on or after January 1, 1996,
will be the April 1 of the calendar year following the calendar year in which
the Participant attains age 70½. The Required Beginning Date for Participants
(other than 5% owners) who attain age 70½ on or after January 1, 2000, will be
the later of the April 1 of the calendar year following the calendar year in
which the participant attains age 70½ or retires. For Plan Years prior to
January 1, 2000, any Participant attaining age 70½ in years after 1995 may elect
by April 1 of the calendar year following the year in which such Participant
attained age 70½ (or by December 31, 1997 in the case of a Participant who
attained age 70½ in 1996), to defer distributions until the calendar year
following the calendar year in which he or she retires. If no such election is
made, the Participant will begin receiving distributions by the April 1 of the
calendar year following the year in which such Participant attained age 70½ (or
by December 31, 1997 in the case of a Participant attaining age 70½ in 1996).
(c)
Notwithstanding the foregoing, the Required Beginning Date for Transferred
Worcester Participants (other than 5% owners) who attain age 70½ on or after
January 1, 1997, will be the later of the April 1 of the calendar year following
the calendar year in which the participant attains age 70½ or retires.

8.03    Deferred Distribution. A Participant who separates from service prior to
attaining age 70½ may request that the Committee direct the Trustee to defer
commencement of his or her distribution until his or her Required Beginning
Date.
8.04    Optional Forms of Payment of Account Balance.
(a)
The Participant may elect one of the optional forms of payment described herein.
The election of such option must be in writing, in such form as the Plan
Administrator shall prescribe, signed by the Participant and filed with the Plan
Administrator during the 180 day period preceding the Annuity Starting Date. Any
election may be revoked by written notice filed with the Plan Administrator at
least 30 days prior to the Participant’s Annuity Starting Date. Such
distribution may commence less than 30 days after the Participant is advised
that he or she may elect an immediate distribution, provided that:

(i)
the Plan Administrator clearly informs the Participant that the Participant has
a right to a period of at least 30 days after receiving the notice to consider
the decision of whether or not to elect a distribution (and, if applicable, a
particular distribution option) and describes the consequences of failing to
defer receipt of the distribution, including a description of the investment
options available under the Plan (including fees) if the Participant defers
distribution), and any special rules that might materially affect a
Participant’s decision to defer; and


54

--------------------------------------------------------------------------------



(ii)
the Participant, after receiving the notice, affirmatively elects a
distribution.

(b)
The optional forms of distribution are monthly, quarterly or annual installments
over a period not to exceed the lesser of (1) 20 years or (2) a period certain
equal to the Participant’s life expectancy (or if the Participant has provided,
prior to the commencement of benefits, information necessary to calculate such
period, the joint and last survivor life expectancy of the Participant and his
or her Beneficiary, provided, however, that a joint and last survivor life
expectancy with respect to the Participant and a non-Spouse Beneficiary shall
not exceed for this purpose, the number of years equal to the “applicable
divisor” taken from the Table provided in Proposed Treasury Regulation Section
1.401(a)(9)-2, Q-4, or subsequent regulation which is substituted therefore);

(i)
Fixed Dollar Installments. A Participant may elect to receive the value of such
Participant’s Accounts in monthly, quarterly or annual amounts where such
Participant shall determine the dollar amount of each payment and receive such
dollar amount of each payment at monthly, quarterly or annual intervals until
the Accounts are depleted.

(ii)
Fixed Percentage Installments. A Participant may elect to receive the value of
such Participant’s Accounts in monthly, quarterly or annual amounts where such
amounts shall be determined by multiplying the market value of the Participant’s
Accounts by a percentage chosen by the Participant.

(iii)
Declining Balance Installments. A Participant may elect to receive the value of
such Participant’s Accounts in monthly, quarterly or annual amounts where such
amounts shall be determined by dividing the market value of such Participant’s
Accounts on the Valuation Date by the number of payments left to be made as
elected by the Participant minus the number of payments already made.

(c)
If the distribution begins to be made in installments as provided in this
Section the Participant may, at any time before all installments are paid, elect
to have the remaining value of the Participant’s Accounts paid in a single lump
sum. Such remaining value shall be determined as of the Valuation Date on or
immediately following the Employer’s receipt of written notice of such election.

(d)
All payments shall be distributed from Account Balances on a pro rata basis
across all Investment Funds and shall be made in cash or in-kind, as elected by
the Participant.

8.05    Payment upon Death.
(a)
If distribution of the Participant’s Account Balance has commenced in accordance
with a method selected pursuant to Section 8.04 of the Plan and the Participant
dies before his or her entire interest is distributed, the


55

--------------------------------------------------------------------------------



remaining portion of such interest shall be distributed at least as rapidly as
under the method of distribution selected by the Participant as of the date of
death.
(b)
If a Participant dies prior to the commencement of distribution of his or her
Account Balance, distribution of his or her Account Balance to the designated
Beneficiary shall be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant’s death, except that in the event that
a Transferred IMC Participant’s Spouse or a Transferred Worcester Participant’s
Spouse is the Participant’s designated Beneficiary, distribution to the Spouse
must commence no later than the later of the December 31 of the calendar year in
which the deceased Participant would have attained age 70½ had the Participant
survived or the December 31 following the close of the calendar year in which
the Participant’s death occurred. If the surviving Spouse dies before
distribution to such Spouse has commenced, then the five year distribution
requirement of this Section shall apply as if the Spouse were the Participant.

If the Participant has not designated a method of distribution in accordance
with (a) or (b) above, the Participant’s designated Beneficiary must elect the
method of distribution no later than the earlier of (1) December 31 of the
calendar year in which distributions would be required to begin under this
Section, or (2) December 31 of the calendar year that contains the fifth
anniversary of the date of death of the Participant. If the Participant has no
designated Beneficiary, or if the designated Beneficiary does not elect a method
of distribution, distribution of the Participant’s entire interest must be
completed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.
(c)
The following optional forms of distribution will be available to the
Beneficiary:

(i)
a lump sum payment;

(ii)
monthly, quarterly or annual installments over a period not to exceed the
Beneficiary’s life expectancy based on the fixed dollar, fixed percentage or
declining balance method;

If the distribution begins to be made in installments as provided in this
subsection the Beneficiary may, at any time before all installments are paid,
elect to have the remaining value of the Participant’s Accounts paid in a single
lump sum. Such remaining value shall be determined as of the Valuation Date on
or immediately following the Employer’s receipt of written notice of such
election.
(d)
All payments shall be distributed from Account Balances on a pro rata basis
across all Investment Funds and shall be made in cash or in-kind, as elected by
the Participant.


56

--------------------------------------------------------------------------------



8.06    Proof of Death and Right of Beneficiary or Other Person. The Plan
Administrator may require and rely upon such proof of death and such evidence of
the right of any Beneficiary or other person to receive the value of the
Accounts of a deceased Participant as the Plan Administrator may deem proper,
and its determination of death and of the right of that Beneficiary or other
person to receive payment shall be conclusive. In the event a Participant has
died prior to the commencement of benefits, and such Participant did not name a
Beneficiary, payment of the Participant’s Account shall be made in equal shares
in the following order: to the Participant’s surviving Spouse, if any; if the
Participant has no surviving Spouse, to the Participant’s child or children, if
any; if the Participant has no surviving Spouse and has no children, to the
Participant’s parent or parents, if any; if no surviving Spouse, children or
parents, to the Participant’s sibling or siblings, if any; and if no surviving
Spouse, children, parents or siblings, to the Participant’s estate.
8.07 Minimum Distribution Requirements.
(a)    General Rules.
(i)
Precedence. The requirements of this Section 8.07 will take precedence over any
inconsistent provisions of the Plan.

(ii)
Requirements of Treasury Regulations Incorporated. All distributions required
under this Section 8.07 will be determined and made in accordance with the
Treasury Regulations under Section 401(a)(9) of the Code.

(iii)
TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of this
Section 8.07, distributions may be made in accordance with a distribution
election made before January 1, 1984, in accordance with Section 242(b)(2) of
the Tax Equity and Fiscal Responsibility Act (“TEFRA”) and the provisions of the
Plan that relate to Section 242(b)(2) of TEFRA.

(b)    Time and Manner of Distribution.
(i)
Required Beginning Date. The Participant’s entire interest will be distributed,
or begin to be distributed, to the Participant no later than the Participant’s
Required Beginning Date.

(ii)
Death of a Participant before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:


57

--------------------------------------------------------------------------------



(1)
If the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary, then, except as provided in paragraph (5) below, distributions to
the surviving Spouse will begin by December 31 of the calendar year immediately
following the calendar year in which the Participant died, or by December 31 of
the calendar year in which the Participant would have attained age 70½, if
later.

(2)
If the Participant’s surviving Spouse is not the Participant’s sole Designated
Beneficiary, then, except as provided in paragraph (5) below, distributions to
the Designated Beneficiary will begin by December 31 of the calendar year
immediately following the calendar year in which the Participant died.

(3)
If there is no Designated Beneficiary as of September 30 of the year following
the year of the Participant’s death, the Participant’s entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

(4)
If the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary and the surviving Spouse dies after the Participant but before
distributions to the surviving Spouse begin, this Section 8.07(b)(ii), other
than Section 8.07(b)(ii)(1), will apply as if the surviving Spouse were the
Participant.

(5)
If the Participant dies before distributions begin and there is a Designated
Beneficiary, distribution to the Designated Beneficiary is not required to begin
by the date specified in this Section, but the Participant’s entire interest
will be distributed to the Designated Beneficiary by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death. If the
Participant’s surviving Spouse is the Participant’s sole Designated Beneficiary
and the surviving Spouse dies after the Participant but before distributions to
either the Participant or the surviving Spouse begin, this election will apply
as if the surviving Spouse were the Participant.

For purposes of this Section 8.07(b)(ii) and Section 8.07(d) of the Plan, unless
Section 8.07(d) applies, distributions are considered to begin on the
Participants’ Required Beginning Date. If Section 8.07(b)(ii)(4) of the Plan
applies, distributions are considered to begin on the date distributions are
required to begin to the surviving Spouse under Section 8.07(b)(ii)(1) of the
Plan. If distributions under an annuity purchased from an insurance company
irrevocably commence to the Participant before the Participant’s Required
Beginning Date (or

58

--------------------------------------------------------------------------------



to the Participant’s surviving Spouse before the date distributions are required
to begin to the surviving Spouse under Section 8.07(b)(ii)(1) of the Plan), the
date distributions are considered to begin is the date distributions actually
commence.
(iii)
Forms of Distribution. Unless the Participant’s interest is distributed in the
form of an annuity purchased from an insurance company or in a single sum on or
before the Required Beginning Date, as of the first distribution calendar year,
distributions will be made in accordance with Sections 8.07(c) and 8.07(d) of
the Plan. If the Participant’s interest is distributed in the form of an annuity
purchased from an insurance company, distributions thereunder will be made in
accordance with the requirements of Section 401(a)(9) of the Code and the
Treasury Regulations.

(iv)
Election to Allow Participants or Beneficiaries to Elect 5-Year Rule.
Participants or Beneficiaries may elect on an individual basis whether the
5-Year Rule or the life expectancy rule in Sections 8.07(b)(ii) and 8.07(d)(ii)
of the Plan applies to distributions after the death of a Participant who has a
Designated Beneficiary. The election must be made no later than the earlier of
September 30 of the calendar year in which distribution would be required to
begin under Section 8.07(b)(ii) of the Plan, or by September 30 of the calendar
year that contains the fifth anniversary of the Participant’s (or, if
applicable, surviving Spouse’s) death. If neither the Participant nor the
Beneficiary makes an election under this paragraph, distributions will be made
in accordance with Section 8.07(b)(ii) and (d)(ii) and, if applicable, the
elections in Section 8.07(d) above.

(c)    Required Minimum Distributions During Participant’s Lifetime.
(i)
Amount of Required Minimum Distribution For Each Distribution Calendar Year.
During the Participant’s lifetime, the minimum amount that will be distributed
for each distribution calendar year is the lesser of:

(1)
the quotient obtained by dividing the Participant’s Account Balance by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or

(2)
if the Participant’s sole Designated Beneficiary for the distribution calendar
year is the Participant’s Spouse, the quotient obtained by dividing the
Participant’s Account Balance by the number in the     Joint and Last Survivor
Table set forth in Section 1.401(a)(9)-9 of the Treasury Regulations,


59

--------------------------------------------------------------------------------



using the Participant’s and Spouse’s attained ages as of the Participant’s and
Spouse’s birthdays in the distribution calendar year.
(ii)
Lifetime Required Minimum Distributions Continue Through Year of Participant’s
Death. Required minimum distributions will be determined under this Section
8.07(c) beginning with the first distribution calendar year and up to and
including the distribution calendar year that includes the Participant’s date of
death.

(d)    Required Minimum Distributions after Participant’s Death.
(i)
Death on or after Date Distributions Begin.

(1)
Participant Survived by Designated Beneficiary. If the Participant dies on or
after the date distributions begin and there is a Designated Beneficiary, the
minimum amount that will be     distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
Designated Beneficiary, determined as follows:

(A)
The Participant’s remaining life expectancy is calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

(B)
If the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary, the remaining life expectancy of the surviving Spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving Spouse’s age as of the Spouse’s birthday in that year. For
distribution calendar years after the year of the surviving Spouse’s death, the
remaining life expectancy of the surviving Spouse is calculated using the age of
the surviving Spouse as of the Spouse’s birthday in the calendar year of the
Spouse’s death, reduced by one for each subsequent calendar year.

(C)
If the Participant’s surviving Spouse is not the Participant’s sole Designated
Beneficiary, the Designated Beneficiary’s remaining life expectancy is
calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.


60

--------------------------------------------------------------------------------



(2)
No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

(ii)
Death before Date Distributions Begin.

(1)
Participant Survived by Designated Beneficiary. Except as provided in Section
8.07(b)(ii)(5) of the Plan, if the Participant dies before the date
distributions begin and there is a Designated Beneficiary, the minimum amount
that will be distributed for each distribution calendar year after the year of
the Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the remaining life expectancy of the Participant’s Designated
Beneficiary, determined as provide in Section 8.07(d)(i) of the Plan.

(2)
No Designated Beneficiary. If the Participant dies before the date distributions
begin and there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, distribution of the Participant’s
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant’s death.

(3)
Death of Surviving Spouse before Distributions to Surviving Spouse Are Required
to Begin. If the Participant dies before the date distributions begin, the
Participant’s surviving Spouse is the Participant’s sole Designated Beneficiary,
and the surviving Spouse dies before distributions are required to begin to the
surviving Spouse under Section 8.07(b)(ii)(1) of the Plan, this Section
8.07(d)(ii) will apply as if the surviving Spouse were the Participant.

(e)    Definitions.
(i)
Designed Beneficiary. The individual who is designated as the Beneficiary under
Section 1.08 of the Plan and is the Designated Beneficiary under Section
401(a)(9) of the Code and Section 1.401(a)(9)-1, Q&A-4, of the Treasury
Regulations.

(ii)
Distribution Calendar Year. A calendar year for which a minimum distribution is
required. For distributions beginning before the


61

--------------------------------------------------------------------------------



Participant’s death, the first distribution calendar year is the calendar year
immediately preceding the calendar year that contains the Participant’s Required
Beginning Date. For distributions beginning after the Participant’s death, the
first distribution calendar year is the calendar year in which distributions are
required to begin under Section 8.07(b)(ii) of the Plan. The required minimum
distribution for the Participant’s first distribution calendar year will be made
on or before the Participants’ Required Beginning Date. The required minimum
distribution for other distribution calendar years, including the required
minimum distribution for the distribution calendar year in which the
Participant’s Required Beginning Date occurs, will be made on or before December
31 of that distribution calendar year.
(iii)
Life Expectancy. Life expectancy as computed by use of the Single Life Table in
Section 1.401(a)(9)-9 of the Treasury Regulations.

(iv)
Participant’s Account Balance. The Account Balance as of the last valuation date
in the calendar year immediately preceding the distribution calendar year
(valuation calendar year), increased by the amount of any contributions made and
allocated or forfeitures allocated to the Account Balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The Account
Balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.

(v)
Required Beginning Date. The date specified in Section 8.02(b) of the Plan.

(f)    2009 Required Minimum Distributions.
Notwithstanding Sections 8.07(c) and (d) of the Plan, a Participant or
Beneficiary who would have been required to receive required minimum
distributions for 2009 but for the enactment of Section 401(a)(9)(H) of the Code
(“2009 RMDs”), and who would have satisfied that requirement by receiving
distributions that are (1) equal to the 2009 RMDs or (2) one or more payments in
a series of substantially equal distributions (that include the 2009 RMDs) made
at least annually and expected to last for the life (or life expectancy) of the
Participant, the joint lives (or joint life expectancy) of the Participant and
the Participant's Designated Beneficiary, or for a period of at least 10 years
(“Extended 2009 RMDs”), will receive those distributions for 2009 unless the
Participant or Beneficiary chooses not to receive such distributions.
Participants and Beneficiaries described in the preceding sentence will be given
the opportunity to elect to stop receiving the distributions described in the
preceding sentence. In addition, notwithstanding

62

--------------------------------------------------------------------------------



8.09 of the Plan, and solely for purposes of applying the Direct Rollover
provisions of the Plan, 2009 RMDs and Extended 2009 RMDs will be treated as
Eligible Rollover Distributions.
8.08    Immediate Distribution. If the Participant’s nonforfeitable Account
Balance is $5,000 or less (including After-Tax Contributions, if applicable),
the Committee will immediately distribute such amount to the Participant without
the Participant’s consent upon the Participant’s severance from employment. No
distribution may be made pursuant to this Section 8.08 after the Annuity
Starting Date without the consent of the Participant, and if applicable, the
Participant’s Spouse.
Notwithstanding the foregoing, with respect to distributions made after January
1, 2002 with respect to Participants who separated from service after January 1,
2002, for purposes of this Section 8.08, the value of a Participant’s
nonforfeitable Account Balance shall be determined without regard to that
portion of the Account Balance that is attributable to rollover contributions
(and earning allocable thereto) within the meaning of Sections 402(c),
403(a)(4), and 408(d)(3)(A)(ii) of the Code. If the value of the Participant’s
nonforfeitable Account Balance as so determined is $5,000 or less, the Plan
shall immediately distribute the Participant’s entire nonforfeitable Account
Balance.
In the event of an immediate distribution of more than $1,000 in accordance with
the provisions of this Section 8.08, if the Participant does not elect to have
such distribution paid directly to a specified Eligible Retirement Plan in a
Direct Rollover or to receive the distribution directly in accordance with
Article VII of the Plan, then the Committee shall direct that the distribution
be paid in a Direct Rollover to an individual retirement plan designated by the
Committee.
8.09    Direct Rollovers. Notwithstanding any provision of the Plan to the
contrary that would otherwise limit a distributee’s election under this Section
8.09, a distributee may elect, at the time and in the manner prescribed by the
Plan Administrator, to have any portion of an eligible rollover distribution
paid directly to an eligible retirement plan specified by the distributee in a
direct rollover.

63

--------------------------------------------------------------------------------



Definitions:
(a)
Eligible Rollover Distributions. An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: Any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under Section 401 (a)(9) of the Code; the portion of any distribution
that is not includible in gross income (determined without regard to the
exclusion for net unrealized appreciation with respect to employer securities);
any hardship distribution; and any other distribution(s) that is reasonably
expected to total less than $200 during a year. For purposes of the $200 rule, a
distribution from a designated Roth account and a distribution from other
accounts under the Plan are treated as made under separate plans.

A portion of a distribution shall not fail to be an eligible rollover
distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income. However, such portion
may be transferred only to (1) a traditional individual retirement account or
annuity described in Section 408(a) or (b) of the Code (a - traditional IRA) or
a Roth individual retirement account or annuity described in Section 408A of the
Code (a - Roth IRA); or (2) to a qualified defined contribution, defined
benefit, or annuity plan described in Sections 401(a) or 403(a) of the Code or
to an annuity contract described in Section 403(b) of the Code, if such plan or
contract provides for separate accounting for amounts so transferred (including
interest thereon), including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.
(b)
Eligible Retirement Plan. An eligible retirement plan is an eligible plan under
Section 457(b) of the Code which is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state and which agrees to separately account for amounts transferred into
such plan from this plan, a traditional IRA, a Roth IRA, an annuity plan
described Section 403(a) of the Code, an annuity contract described in Section
403(b) of the Code, or a qualified defined benefit or defined contribution plan
described in Section 401(a) of the Code, that accepts the distributee’s eligible
rollover distribution. The definition of eligible retirement plan shall also
apply in the case of a distribution to a surviving Spouse, or to a Spouse or
former Spouse who is the alternate payee under a qualified domestic relations
order, as defined in Section 414(p) of the Code.

(c)
Distributee. A distributee is any person or entity that receives a distribution
from the Plan, including an Employee or former Employee. In addition, the
Employee’s or former Employee’s surviving Spouse and the Employee’s or


64

--------------------------------------------------------------------------------



former Employee’s Spouse or former Spouse who is the alternate payee under a
Qualified Domestic Relations Order, are distributees with regard to the interest
of the Spouse or former Spouse. For distributions after December 31, 2006, a
distributee includes the Employee’s or former Employee’s non-Spouse designated
beneficiary, in which case, the distribution can only be transferred to a
traditional or Roth IRA established on behalf of the non-Spouse designated
beneficiary for the purpose of receiving the distribution.
(d)
Direct Rollover. A direct rollover is a payment by the Plan to the eligible
retirement plan specified by a distributee.

(e)
Roth Account. Notwithstanding this Section 8.09, a direct rollover of a
distribution from a Roth Account under this Plan will be made to another Roth
elective deferral account under an applicable retirement plan described in
Section 402A(e)(1) of the Code or to a Roth IRA described in Section 408A, and
only to the extent the rollover is permitted under the rules of Section 402(c)
of the Code. This Plan will not provide for a direct rollover for distributions
from a Participant’s Roth Account if the amount of the distributions that are
eligible rollover distributions are reasonably expected to total less than $200
during any Plan Year. In addition, any distribution from a Roth Account is not
taken into account in determining whether distributions from a Participant’s
other Accounts are reasonably expected to total less than $200 during a Plan
Year. However, eligible rollover distributions from a Participant’s Roth Account
are taken into account in determining whether the total amount of the
Participant’s Account Balance under the Plan exceeds $1,000 for purposes of
immediate distributions under Section 8.08 of the Plan.

8.10    Special Distribution Rules for Transferred Affiliated Participants.
Notwithstanding the foregoing, Transferred Affiliated Participants whose account
balances under the Affiliated Companies Plan were transferred to this Plan
(“Transferred Affiliated Accounts”) shall receive distributions of their
Transferred Affiliated Account in the form of a qualified joint and survivor
annuity (“QJSA”) or a qualified preretirement survivor annuity (“QPSA”), in the
absence of a qualified waiver.
(a)
For purposes of this Section 8.10, a QJSA means, in the case of a married
participant, an immediate annuity payable for the life of the Participant with a
survivor annuity payable for the life of the Participant’s surviving Spouse
which is not less than 50% nor more than 100% of the annuity payable for the
life of the Participant, as designated by the Participant during the
Participant’s lifetime; provided that if no such designation is made by the
Participant, the percentage shall be 50 percent. In the case of an unmarried
Participant, a QJSA means an annuity payable for the life of the participant.
The QJSA shall be purchased with the total amount available for distribution
from the Participant’s separate accounts under the Plan at the time of
distribution.


65

--------------------------------------------------------------------------------



For purposes of this Section 8.10, a QPSA is payable to the surviving Spouse of
any vested Participant, in the absence of a qualified waiver, who dies before
the Annuity Starting Date. A QPSA means an annuity payable for the life of the
Participant’s surviving Spouse which is purchased with 50% of the Participant’s
vested account balance at the time of death. The Annuity Starting Date is the
first date of the first period for which an amount is payable as an annuity or
in any other form.
(b)
A Participant may elect to waive the QJSA or the QPSA in writing with spousal
consent, if applicable. The Spouse’s consent shall not be effective unless the
election designates the specific non-Spouse beneficiary to receive the
Participant’s benefits under the Plan upon the Participant’s death. The
Participant must designate the optional form of distribution elected if the
Participant waives the QJSA or the QPSA. Any spousal consent must acknowledge
the effect of such election and be witnessed by a notary public. Such spousal
consent shall not be required if it is established that the required consent
cannot be required because there is no Spouse, the Spouse cannot be located, or
other circumstances that may be prescribed by Treasury regulations. A consent
obtained under this Section 8.10(b) shall not be valid unless the Participant
has received the notice set forth in Section 8.10(c) below.

(c)
The Plan Administrator shall provide each Participant with a written explanation
of the QJSA and the QPSA and the Participant’s rights with respect to each
option. With respect to the QJSA, such notice shall be provided no less than 30
days and no more than 180 days prior to the annuity starting date. With respect
to the QPSA, such notice shall be provided within whichever of the following
periods end last: (a) the period beginning with the first day of the Plan Year
in which the Participant attains age 32 and ending with the close of the Plan
Year preceding the Plan Year in which the Participant attains age 35; (b) no
later than the end of the one-year period beginning on the date the Participant
commences participation in the Plan.


66

--------------------------------------------------------------------------------



ARTICLE IX
ADMINISTRATION OF PLAN
9.01    Appointment of ERISA Management Committee. The general responsibility
and authority for interpreting and carrying out the provisions of the Plan shall
be placed in the Committee consisting of not less than three persons appointed
from time to time by the Compensation Committee to serve at the pleasure of the
Compensation Committee. Any member of the Committee may resign by delivering a
written resignation to the Committee.
9.02    Duties of Committee. The members of the Committee shall elect a
chairperson from their number and a secretary who may be, but need not be, one
of the members of the Committee; shall appoint a Plan Administrator; may appoint
from their number such subcommittees with such powers as they shall determine;
may authorize one or more of their number or any agent to execute or deliver any
instrument or make any payment on their behalf; may retain counsel, employ
agents and provide for such clerical, accounting and consulting services as they
may require in carrying out the provisions of the Plan; and may allocate among
themselves or delegate to other persons all or such portion of their duties
under the Plan, other than those granted to the Trustee under the Trust
Agreement adopted for use in implementing the Plan, as they, in their sole
discretion, shall decide.
The Committee shall have such duties and powers as may be necessary to discharge
its duties hereunder, including, but not limited to, the duty and power to:
(a)
appoint or employ individuals to assist in the administration of the Plan and
any other agents it deems advisable, including legal and actuarial counsel;

(b)
allocate fiduciary responsibilities, other than trustee responsibilities as
defined in Section 405(c)(3) of ERISA, to designated Fiduciaries. Each such
allocation and designation shall be made in writing, must be accepted in writing
by the designated person and may be canceled on reasonable notice;

(c)
hear and rule on appeals from Plan Participants;

(d)
prescribe procedures for the operation of the Plan; and

(e)
amend the Plan in accordance with Section 12.01 of the Plan.

Neither the Committee nor the Plan Administrator shall have the power to add to,
subtract from or modify any of the terms of the Plan, or to change or add to any
benefits

67

--------------------------------------------------------------------------------



provided by the Plan, or to waive or fail to apply any requirements of
eligibility for a benefit under the Plan.
9.03    Individual Accounts. The Committee shall maintain, or cause to be
maintained, records showing the individual balance of each Participant’s
Accounts. However, maintenance of those records and Accounts shall not require
any segregation of the funds of the Plan.
9.04    Meetings. The Committee shall hold meetings upon such notice, at such
place or places, and at such time or times as it may from time to time
determine.
9.05    Action of Majority. Any act which the Plan authorizes or requires the
Committee to do may be done by a majority of its members. The action of that
majority expressed from time to time by a vote at a meeting or in writing
without a meeting shall constitute the action of the Committee and shall have
the same effect for all purposes as if assented to by all members of the
Committee at the time in office.
9.06    Compensation. No member of the Committee shall receive any compensation
from the Plan for services as such.
9.07    Establishment of Rules. Subject to the limitations of the Plan, the
Committee from time to time shall establish rules for the administration of the
Plan and the transaction of its business. The determination of the Committee as
to any disputed question shall be conclusive.
9.08    Claims Procedure. Claims for benefits under the Plan are to be filed
with the Plan Administrator on forms supplied by the Employer. Written notice of
the disposition of a claim shall be furnished to the claimant within 90 days
after the application is filed. In the event the claim is denied, the reasons
for the denial shall be specifically set forth in the notice in language
calculated to be understood by the claimant, pertinent provisions of the Plan
shall be cited and, where appropriate, an explanation as to how the claimant can
perfect the claim will be provided. In addition, the claimant shall be furnished
with an explanation of the Plan’s claims review procedure.

68

--------------------------------------------------------------------------------



9.09    Claims Review Procedure. Upon receipt by the Plan Administrator of a
written claim for benefits, the Plan Administrator shall act thereon within a
reasonable time. In the event that the Plan Administrator acts favorably on such
claim, the Participant shall be so notified within a reasonable time thereafter.
In the event that the Plan Administrator denies the claim in whole or in part,
the Plan Administrator shall provide the Participant with written notice of the
denial within 90 days after receipt of the claim, (The 90-day notice period
shall, however, be extended for an additional 90 days if the Committee
determines that such an extension of time is necessary to process the claim and
so advises the claimant in writing within 90 days after receipt of the claim.)
Such 90-day notice shall set forth (in a manner calculated to be understood by
the recipient):
(a)
specific reason or reasons for the denial;

(b)
specific reference to pertinent Plan provisions on which the denial is based;

(c)
a description of any additional material or information necessary for the
claimant to perfect his or her claim and an explanation of why such material or
information is necessary; and

(d)
an explanation of the Plan’s claim review procedure.

If a Participant’s claim has been denied in whole or in part, the Participant
shall be advised in writing that the Participant or the Participant’s duly
authorized representative may request a review by the Committee upon written
application to the Plan Administrator. The claimant or the claimant’s duly
authorized representative shall request such review in writing not more than 90
days after receipt by the claimant of written notification of denial of a claim.
As part of a timely request for review, the claimant may submit issues and
comments in writing and may ask to review pertinent documents.
Any written application for review must be received by the Plan Administrator
not later than 90 days after receipt of the notification of denial.
Upon receipt of a timely request for review, the Committee may hold a hearing or
may appoint one or more of its members to hear the claimant’s request and
inquire into the merits of the matter. Such member(s) shall meet promptly with
the claimant and/or the claimant’s duly authorized representative and hear such
arguments and/or examine such

69

--------------------------------------------------------------------------------



documents as the claimant or the claimant’s representative shall present. The
member(s) shall then report their findings to the Committee orally or in
writing.
A decision of the Committee on review of a claim shall be in writing and shall
include specific reasons for the decision (written in a manner calculated to be
understood by the claimant) and specific references to the pertinent Plan
provisions on which the decision is based. The decision shall be made promptly
and not later than 60 days after receipt of a request for review, unless special
circumstances require an extension of time for processing. In such case, the
claimant shall be so advised in writing prior to the expiration of the initial
60 day period and a decision shall be rendered as soon as possible, but not
later than 120 days after receipt of a request for review.
9.10    Appointment of Plan Administrator. The Plan shall be administered by a
Plan Administrator who shall be appointed by the Committee. The Plan
Administrator shall serve a term of one year unless he or she resigns or is
removed by the Committee for failure or inability to perform the duties of
office in a workmanlike, efficient manner. The Plan Administrator shall have the
duties specified for plan administrators in ERISA. Additionally, the Plan
Administrator shall make determinations with respect to applications for
hardship withdrawals pursuant to Section 7.05 of the Plan.
The Plan Administrator shall have the following additional duties and powers:
(a)
to review and approve hardship withdrawal requests with the input of the
Company’s Legal Department;

(b)
to review and determine the qualification of domestic relations orders
allocating Plan assets in divorce cases with the input of the Company’s Legal
Department;

(c)
to construe and interpret the Plan, including the exercise of its discretionary
authority, to decide all questions of eligibility and determine the amount,
manner and time of payment of any benefits under the Plan;

(d)
to furnish all reports required by government agencies, Participants,
Beneficiaries and the Company;

(e)
to order, receive and review financial information;

(f)
to decide all questions of eligibility and determine the amount, manner and time
of payment of any benefits under the Plan;


70

--------------------------------------------------------------------------------



(g)
to prescribe procedures to be followed by Participants, Surviving Spouses,
Survivors and Beneficiaries for filing applications for benefits;

(h)
to prepare and distribute (in such manner as the Committee determines to be
appropriate) information explaining the Plan;

(i)
to receive from the Employers and from Participants such information as shall be
necessary for the proper administration of the Plan;

(j)
to furnish the Company, upon request, such reports with respect to the
administration of the Plan as are reasonable and appropriate; and

(k)
to receive, review and keep on file (as it deems convenient or proper) reports
of the financial condition, and the receipts and disbursements of the Trust Fund
from the Trustee.

9.11    Prudent Conduct. The members of the Committee and the Plan Administrator
shall use that degree of care, skill, prudence and diligence that a prudent
person acting in a like capacity and familiar with such matters would use in his
or her conduct of a similar situation.
9.12    Interpretation of Plan Provisions. The Committee and the Plan
Administrator shall have the duty to construe and interpret the Plan, decide all
questions of eligibility and determine the rights and benefits of Participants
and of all other persons having or claiming an interest in the Plan, as well as
the amount, manner and time of payment of any benefits hereunder, and shall have
such powers as may be necessary to discharge such duty. Benefits under this Plan
will be paid only if the Plan Administrator decides in its discretion that the
applicant is entitled to them.
9.13    Final Determination Rests with Committee. Each ruling by the Committee
on any matter within its authority, which is not inconsistent with the Plan or
with applicable law or regulations, shall be final and binding on the
Participant(s) and/or Beneficiary(ies) involved, on the Company and on all
parties claiming any interest under the Plan, and such ruling may not be further
contested.
9.14    Missing Recipients.     If the Participant or Beneficiary to whom
benefits have been distributed cannot be located, the Committee will direct the
Trustee to take the following actions:
(a)
If the check is returned from the United States Postal Service due to an invalid
participant address and a forwarding address is provided by the United States


71

--------------------------------------------------------------------------------



Postal Service, the Trustee will re-send the returned check. If the check is
returned from the United States Postal Service due to an invalid participant
address without a forwarding address provided by the United States Postal
Service, the Trustee will conduct an address search through its participant
search service and provide the found address to the Committee for verification.
The Trustee will void the check and will await direction from the Committee on
when to update the participant’s address and to reissue the check. Any assets
attributable to such uncashed checks which have remained uncashed for 61 days
after the check void date will be deposited into the Plan’s forfeiture account.
(b)
For uncashed benefit checks that have not been returned from the United States
Postal Service, the Trustee will send two letters to the participant’s address
of record on its recordkeeping system, notifying the participant of the
outstanding benefit check. The letters will be mailed 90 days and 140 days
following the check issuance date for any check greater than $1 that remains
uncashed after 90 or 140 days. Any assets attributable to such checks which have
remained uncashed for 181 days after the check void date will be deposited into
the Plan’s forfeiture account.

The Committee shall direct that any such benefits shall applied to reduce
Employer contributions to the Plan or pay administrative expenses; provided,
however, that any such benefit shall be restored upon proper claim made by such
Participant or Beneficiary pursuant to Section 6.06(b). In the event a proper
claim is made, benefits under this Section shall be restored from forfeitures
arising under Article VI and, if necessary, from additional Employer
contributions made in order to restore such benefits.

72

--------------------------------------------------------------------------------



ARTICLE X
MANAGEMENT OF FUNDS
10.01    Trust. All the funds of the Plan shall be held by one or more Trustees
appointed from time to time by the Pension Investment Committee under a Trust
Agreement adopted by the Pension Investment Committee for use in providing the
benefits of the Plan and paying any expenses which are not paid directly by the
Company. No Employer shall have any liability for the payment of benefits under
the Plan or for the administration of the funds paid over to a Trustee.
10.02    Exclusive Benefit Rule. Except as otherwise provided in the Plan, no
part of the corpus or income of the funds of the Plan shall be used for, or
diverted to, purposes other than for the exclusive benefit of Participants and
other persons entitled to benefits under the Plan. No person shall have any
interest in or right to any part of the earnings of the funds of the Plan, or
any right in, or to, any part of the assets held under the Plan, except as and
to the extent expressly provided in the Plan.

73

--------------------------------------------------------------------------------



ARTICLE XI
GENERAL PROVISIONS
11.01    Nonalienation.
(a)
Except to the extent required under Sections 401(a)(13)(B) and 414(p) of the
Code with respect to Qualified Domestic Relations Orders, or to the extent
otherwise required by any applicable law, no benefit under the Plan shall in any
manner be anticipated, assigned or alienated, and any attempt to do so shall be
void.

(b)
The Plan shall be administered in compliance with the provisions of the Code
regarding Qualified Domestic Relations Orders (as defined in Section 414(p) of
the Code). In this connection, the Committee shall adopt, or authorize the Plan
Administrator to adopt, such rules and procedures as are appropriate to
implement compliance with the Qualified Domestic Relations Order provision of
the Code.

Notwithstanding any provision of the Plan to the contrary, effective as of the
date that the Summary of Material Modification describing this change is
distributed to Participants, any expense incurred on behalf of a Participant to
review (including subsequently revised versions) a domestic relations order to
determine whether it is a Qualified Domestic Relations Order (as defined in
Section 414(p) of the Code) will be charged to the Participant’s vested account
balance prior to the assignment of a portion of the Participant’s benefit to the
alternate payee (as defined in Section 414(p) of the Code).
11.02    Conditions of Employment. The establishment of the Plan shall not
confer any legal rights upon any Employee or other person for a continuation of
employment, nor shall it interfere with the rights of the Employer to discharge
any Employee and to treat such Employee without regard to the effect which that
treatment might have upon him or her as a Participant of the Plan.
11.03    Facility of Payment. If the Committee shall find that a Participant or
other person entitled to a benefit is unable to care for his or her affairs
because of illness or accident or is a minor or has died without a surviving
Spouse or a Beneficiary, the Committee may direct that any benefit due such
individual, unless claim shall have been made for the benefit by a duly
appointed legal representative, be paid to such individual’s Spouse (if any), a
child, a

74

--------------------------------------------------------------------------------



parent or other blood relative, or to a person with whom such individual
resides. Any payment so made shall be a complete discharge of the liabilities of
the Plan for that benefit.
11.04    Correction of Benefit Payment and Recoupment of Overpayments.     If
any benefit paid under the Plan to a Participant, Beneficiary or surviving
Spouse should not have been paid, or was paid in an incorrect amount, any future
benefit shall be adjusted to reflect the correct amount, if any, payable
pursuant to the terms of the Plan. If the Plan has overpaid the Participant,
Beneficiary or surviving Spouse, the Plan Administrator, in his or her
discretion, shall determine the amount to deduct from the next succeeding
benefit payment to recover the amount of any overpayment theretofore made and
shall determine whether to pursue an action for recovery of any overpayment on
behalf of the Plan.
11.05    Information. Each Participant or other person entitled to a benefit,
before any benefit shall be payable to such individual or on such individual’s
account under the Plan, shall file with the Committee the information that the
Committee shall require to establish such person’s rights and benefits under the
Plan.
11.06    Construction.
(a)
The Plan shall be construed, regulated and administered under ERISA and other
applicable federal law, as in effect from time to time, and the laws of the
State of New York, except where ERISA or other federal law controls.

(b)
The masculine pronoun shall mean the feminine wherever appropriate.


75

--------------------------------------------------------------------------------



ARTICLE XII
AMENDMENT, MERGER AND TERMINATION
12.01    Amendment of Plan. The Compensation Committee has the right to modify,
alter or amend the Plan or the Trust Agreement, from time to time, to any extent
that it may deem advisable. Notwithstanding the foregoing, the ERISA Management
Committee shall have the authority to amend the Plan and Trust Agreement, if
such action is necessary or desirable and is (i) required by law to ensure the
Plan’s and the Trust’s continued compliance with and qualification under
Sections 401 and 501 of the Code and the applicable provisions of ERISA, or the
appropriate provisions of any subsequent applicable laws; (ii) required to
comply with the terms of a collective bargaining agreement; (iii) administrative
in nature; or (iv) not projected to require an increase in costs to the Company
in excess of $2.5 million per calendar year. No such amendment shall have the
effect of vesting in any Employer the whole or any part of the principal or
income of the Trust Fund or diverting any part of such principal or income to
purposes other than for the exclusive benefit of the Participants, surviving
Spouses and Beneficiaries at any time prior to the satisfaction of all the
liabilities under the Plan with respect to such persons. No such amendment shall
adversely affect the rights of such persons with respect to benefits previously
accrued, except as may be necessary to ensure the Plan’s and the Trust
Agreement’s continued compliance with and qualification under Sections 401 and
501 of the Code, the applicable provisions of ERISA, and the appropriate
provisions of any subsequent laws. The Committee shall report annually on all
Plan amendments to the Compensation Committee.
12.02    Merger or Consolidation. The Compensation Committee, or the ERISA
Management Committee provided the projected costs to the Company do not exceed
$2.5 million per calendar year, may authorize the merger, consolidation or
transfer of assets and liabilities of the Plan in accordance with this Section
12.02. The Plan may not be merged or consolidated with, and its assets or
liabilities may not be transferred to, any other plan unless each person
entitled to benefits under the Plan would, if the resulting plan were then
terminated, receive a benefit immediately after the merger, consolidation, or
transfer which is equal to or greater than the benefit such person would have
been entitled to receive immediately before the merger, consolidation, or
transfer if the Plan had then terminated.

76

--------------------------------------------------------------------------------



12.03    Additional Participating Employers.
(a)
If any company is or becomes a subsidiary of or associated with an Employer, the
ERISA Management Committee may include the employees of that subsidiary or
associated company in the membership of the Plan. In that event, or if any
persons become Employees of an Employer as the result of merger or consolidation
or as the result of acquisition of all or part of the assets or business of
another company, the ERISA Management Committee shall determine to what extent,
if any, previous service with the subsidiary, associated or other company shall
be recognized under the Plan, but subject to the continued qualification of the
trust for the Plan as tax-exempt under the Code.

(b)
Any Employer may terminate its participation in and withdraw from the Plan upon
appropriate action by it which is agreed to by the Committee. In that event, the
funds of the Plan held on account of Participants in the employ of that
Employer, and any unpaid balances of the Accounts of all Participants who have
separated from the employ of that Employer, shall be determined by the
Committee. Those funds shall be distributed as provided in Section 12.04 of the
Plan if the Plan should be terminated with respect to that Employer, or shall be
segregated by the Trustee as a separate trust, pursuant to certification to the
Trustee by the Committee, continuing the Plan as a separate plan for the
employees of that Employer under which the board of directors of that Employer
shall succeed to all the powers and duties of the Finance Committee or the
Pension Investment Committee, as applicable, including the appointment of the
members of the committee for such separate plan. Except as required by
applicable law, the withdrawal of an Employer from the Plan shall not constitute
a partial or complete termination of the Plan as thereafter in effect with
respect to any other Employer.

12.04    Termination of Plan. The Compensation Committee, or the ERISA
Management Committee provided the projected costs to the Company do not exceed
$2.5 million per calendar year, may terminate the Plan or completely discontinue
contributions under the Plan for any reason at any time. In the case of the
termination or partial termination of the Plan, or of the complete
discontinuance of employer contributions to the Plan, affected Participants
shall be 100% vested in, and have a nonforfeitable right to, the total amount in
all of their Accounts under the Plan as of the date of the termination or
discontinuance. The total amount in each Participant’s Accounts shall be
distributed, as the Committee shall direct, to each such Participant for his or
her benefit or continued in trust for his or her benefit.
IN WITNESS WHEREOF, the ERISA Management Committee of the New York Times Company
has caused this 2015 restatement of The New York Times Companies

77

--------------------------------------------------------------------------------



Supplemental Retirement and Investment Plan to be executed by a duly authorized
member as of this 13th day of November, 2015.


ERISA Management Committee
By: /s/ R. Anthony Benten






78

--------------------------------------------------------------------------------




APPENDIX I
EFFECTIVE DATE AND SERVICE DATE PROVISIONS
The New York Times Affiliated Companies Supplemental Retirement and Investment
Plan became effective on August 1, 1971, and was amended and restated effective
January 1, 1976, July 1, 1986, and, following its merger with The New York Times
Company Supplemental Retirement and Investment Plan, October 1, 1988.
The New York Times Company Supplemental Retirement and Investment Plan became
effective October 1, 1968, was amended and restated effective January 1, 1976,
and July 1, 1986, and was merged into and consolidated with The New York Times
Affiliated Companies Supplemental Retirement and Investment Plan effective
October 1, 1988.
The list that follows shows the initial date of the Company’s and each
Affiliate’s participation in The New York Times Affiliated Companies
Supplemental Retirement and Investment Plan or The New York Times Company
Supplemental Retirement and Investment Plan, as applicable, as an Employer which
shall, except to the extent otherwise noted below, be the earliest date from
which Service counts for purposes of vesting and benefit accrual purposes under
the merged Plan:
A.
The New York Times Affiliated Companies Supplemental Retirement and Investment
Plan as in effect on September 30, 1988











Name of Employer
 






Effective Date of Participation in Plan as Employer
 


Earliest Date from which Credit is Given for Eligibility, Vesting or Benefit
Accrual Purposes*
 
Latest Date through which Credit is Given for Vesting and Benefit Accrual
Purposes (Divestiture Date)
 
 
 
 
 
 
 
The New York Times Media Co., Inc.
 
August 1, 1971
 
August 1, 1971
 
January 11, 1977 (or Employee’s date of termination, if later)
Cambridge Book Company
 
August 1, 1971
 
August 1, 1971
 
August 29, 1980 (or Employee’s date of termination, if later)




--------------------------------------------------------------------------------













Name of Employer
 






Effective Date of Participation in Plan as Employer
 


Earliest Date from which Credit is Given for Eligibility, Vesting or Benefit
Accrual Purposes*
 
Latest Date through which Credit is Given for Vesting and Benefit Accrual
Purposes (Divestiture Date)


Modern Medicine Publications
 


August 1, 1971
 


August 1, 1971
 


July 1, 1975 (or Employee’s date of termination, if later)
The Family Circle, Inc.
 
August 1, 1971
 
August 1, 1971
 
July 26, 1994
Lakeland Ledger Publishing Corporation
 
August 1, 1971
 
August 1, 1971
 
 
Ocala Star Banner Corporation
 
August 1, 1971
 
August 1, 1971
 
 
Gainesville Sun Publishing Company
 
August 1, 1971
 
August 1, 1971
 
 
New York Times Broadcasting Service, Inc.
 
October 15, 1971
May 1, 1980
 
November 1, 1971
May 1, 1980
 
 
(WREG-TV)
(WHNT-TV)
 
 
 
 
 
 
The Leesburg Daily Commercial, Inc.
 
December 1, 1971
 
December 1, 1971
 
 
The Palatka Daily News, Inc.
 
December 1, 1971
 
December 1, 1971
 
 
Marco Island Eagle
 
January 1, 1973
 
January 1, 1973
 
 
Sebring News-Sun, Inc. (successor to Avon Park Sun, Inc. and The Sebring News,
Inc.)
 
January 1, 1972
 
January 1, 1972
 
 
Fernandina Beach News-Leader, Inc.
 
January 1, 1972
 
January 1, 1972
 
 
The Lake City Reporter, Inc.
 
January 1, 1972
 
January 1, 1972
 
 
The Dispatch Publishing Company, Inc. (Lexington)
 
November 1, 1973
 
November 1, 1973
 
 
Hendersonville Newspaper Corporation (successor to The Times News Printing
Company, Inc.)
 
July 1, 1974
 
July 1, 1974
 
 
Electronic Publishing Inc.
 
July 1, 1978
 
July 1, 1978
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




 










Name of Employer
 






Effective Date of Participation in Plan as Employer
 


Earliest Date from which Credit is Given for Eligibility, Vesting or Benefit
Accrual Purposes*
 
Latest Date through which Credit is Given for Vesting and Benefit Accrual
Purposes (Divestiture Date)
 
The Times Southwest Broadcasting, Inc. (KFSM-TV)
 
October 1, 1979
 
October 1, 1979
 
 
 
Comet-Press Newspapers, Inc.
 
December 1, 1980
 
December 1, 1980
 
 
 
The Houma Courier Newspaper Corporation
 
December 1, 1980
 
December 1, 1980
 
 
 
NYT Cable TV
 
April 1, 1981
 
April 1, 1981
 
 
 
Wilmington Star-News, Inc. (successor to Star-News Newspaper Company)
 
January 1, 1982
 
January 1, 1982
 
 
 
Times Daily, Inc.
 
October 24, 1983
 
December 1, 1982
 
 
 
NYTRNG, Inc.
 
May 13, 1983
 
May 1, 1971
 
 
 
TSP Newspapers, Inc.
 
December 1, 1982
 
December 1, 1982
 
 
 
Sarasota Herald-Tribune (division of The New York Times Company)
 
January 1, 1984
 
December 1, 1982
 
 
 
Cruising World Publications, Inc.
 
August 1, 1984
 
August 1, 1984
 
 
 
Spartanburg Herald-Journal (division of The New York Times Company)
 
June 1, 1985
 
June 1, 19851
 
 
 
The Tuscaloosa News (division of The New York Times Company)
 
June 1, 1985
 


June 1, 19851
 
 
 


The Gadsden Times (division of The New York Times Company)2






 


June 1, 1985
 


June 1, 19851
 




 
*Later of Employee's Date of Participation or Date shown below:
1 In the case of employees of these Affiliates, Service for the purposes of
determining eligibility for membership in the Plan under Article IV shall
include continuous employment prior to the initial date of such Affiliate's
participation in the Plan as an Employer.
  





--------------------------------------------------------------------------------













Name of Employer
 






Effective Date of Participation in Plan as Employer
 


Earliest Date from which Credit is Given for Eligibility, Vesting or Benefit
Accrual Purposes*
 
Latest Date through which Credit is Given for Vesting and Benefit Accrual
Purposes (Divestiture Date)
Santa Barbara News-Press (division of The New York Times Company)3
 
October 1, 1985
 
October 1, 1985 (October 1, 1984 for eligibility)
 
 
WQAD-TV
 
November 1, 1985
 
November 1, 1985 (November 1, 1984 for eligibility)
 
 
The Press-Democrat (Santa Rosa) (division of The New York Times Company)4
 
January 1, 1986
 
January 1, 1986 (January 1, 1985 for eligibility)
 
 
WNEP-TV
 
January 1, 1986
 
January 1, 1986 (January 1, 1985 for eligibility)
 
 
The News Company
 
October 1, 1987
 
October 1, 1987 (October 1, 1986 for eligibility)
 
 
Santa Barbara News-Press (division of The New York Times Company)5
 
October 1, 1985
 
June 1, 1988 for eligibility and accrual purposes; October 1, 1985, for vesting
purposes
 
 
Sailing World
 
December 1, 1988
 
December 1, 1989 (December 1, 1988 for eligibility)`
 
 
McCall’s
 
August 1, 1989
 
August 1, 1989 (August 1, 1988 for eligibility)
 
June 26, 1994
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2 Except those employees of the Gadsden Times who are covered by a collective
bargaining agreement.
3 Except those employees of the Santa Barbara News-Press who are covered by a
collective bargaining agreement.
4 Except those employees of the Press-Democrat who are covered by a collective
bargaining agreement.
5 For employees who were members of decertified Local.





--------------------------------------------------------------------------------



B.
The New York Times Company Supplemental Retirement and Investment Plan,

as in effect on September 30, 1988
1.    Excluded Staff Only:










Name of Employer
 






Effective Date of Participation in Plan as Employer
 


Earliest Date from which Credit is Given for Eligibility, Vesting or Benefit
Accrual Purposes*
 
Latest Date through which Credit is Given for Vesting and Benefit Accrual
Purposes (Divestiture Date)
 
 
 
 
 
 
 
The New York Times Company
 
October 1, 1968
 
Employee’s Date of Participation
 
 
The New York Times Sales, Inc.
 
October 1, 1968
 
Employee’s Date of Participation
 
 
Interstate Broadcasting Company, Inc. (WQXR)
 
October 1, 1968
 
Employee’s Date of Participation
 
 
 
 
 
 
 
 
 
   2. All Employees: (Later of Employee’s Date of Participation or date shown
below:)
 
 
 
 
 
 
 
Microfilming Corporation of America, Information Bank
 
October 1, 1968
 
June 1967
 
April 5, 1983
Golf Digest, Inc.
 
March 1969
 
March 1969
 
 
Tennis Features, Inc.
 
March 1969
 
March 1969
 
 
The New York Times Book Company, Inc. (formerly Quadrangle/The New York Times
Book Company, Inc.)
 
January 1, 1983
 
March 1969
 
November 30, 1984
Teaching Resources Corporation
 
October 1, 1968
 
December 1966
 
December 29, 1983
Educational Enrichment Materials (formerly Teaching Resources Films Division)
 
July 1970
 
July 1970
 
January 18, 1983
Arno Press, Inc.
 
December 1968
 
December 1968
 
July 21, 1982
The New York Times Company Foundation, Inc.
 
January 1, 1978
 
October 1, 1968
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------













Name of Employer
 






Effective Date of Participation in Plan as Employer
 


Earliest Date from which Credit is Given for Eligibility, Vesting or Benefit
Accrual Purposes*
 
Latest Date through which Credit is Given for Vesting and Benefit Accrual
Purposes (Divestiture Date)




The New York Times Music Corporation
 




September 1973
 




September 1973
 




January 1, 1977
The New York Times Syndication Sales Corporation (except temporary employees of
the Electronic Publishing Division as of January 1, 1984)
 
March 1976
 
March 1976
 
 
Times On-Line Services, Inc. (formerly The New York Times Information Services,
Inc.)
 
February 1, 1983
 
July 1975
 
 
The New York Times Distribution Corp.
 
August 1, 1982
 
August 1, 1982
 
 
 
 
 
 
 
 
 
   3. Non-represented Small Craft Employees of:
 
 
 
 
 
 
 
The New York Times
 
April 1, 1982
 
April 1, 1982
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------



C.
The New York Times Companies Supplemental Retirement and Investment Plan,

as in effect on January 1, 1991








Name of Employer
 


Effective Date of Participation in Plan as Employer
 


Date from which Credit is Given for Eligibility
 
Date from which Credit is Given for Vesting or Benefit Accrual Purposes
 
 
 
 
 
 
 
The Gadsden Times (Division of The New York Times Company)6
 
March 1, 1991
 
March 1, 1990
 
March 1, 1991 (benefit accrual) June 1, 1985 (vesting)
The Gadsden Times (Division of The New York Times Company)7
 
March 1, 1991
 
March 1, 1990
 
May 1, 1991 (benefit accrual) June 1, 1985 (vesting)
The Press-Democrat (Santa Rosa) (Division of The New York Times Company)8
 
April 1, 1991
 
April 1, 1990
 
April 1, 1991 (benefit accrual) January 1, 1986 (vesting)
The Santa Barbara News-Press (Division of The New York Times Company)9
 
October 1, 1992
 
October 1, 1991
 
October 1, 1992 (Benefit accrual) October 1, 1985 (vesting)
City and Suburban Delivery Service (Division of The New York Times
Company)10
 
August 1, 1992
 
August 1, 1991
 
August 1, 1992
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6 For employees who were members of the Printing, Publishing and Media Workers
Sector, CWA Gadsden Local 874 on February 28, 1991.
7 For Employees who were members of the Graphic Communications International
Union, Local 55 on April 23, 1991.
8 For employees who were members of the Northern California Mailers Union, Local
15, International Brotherhood of Teamsters on February 6, 1991.
9 For employees who were members of the Los Angeles Newspaper Guild, Local Union
No. 69 at Santa Barbara on September 10, 1992.
10 For eligible individuals who were employees of City and Suburban Delivery
Services on June 29, 1992.





--------------------------------------------------------------------------------



D.
The New York Times Companies Supplemental Retirement and Investment Plan,

as in effect on January 1, 1997








Name of Employer


 


Effective Date of Participation in Plan as Employer


 


Date from which Credit is Given for Eligibility


 
Date from which Credit is Given for Vesting or Benefit Accrual Purposes


WHO-TV and KFOR-TV


 


January 1, 2000
 


Date of Hire
 


Date of Hire
Worcester Telegram & Gazette


 
January 7, 2000
 
Date of Hire
with Worcester
 
Date of Hire
with Worcester
Globe Newspaper Company


 
April 1, 2000
 
Date of Hire
 
Date of Hire
International Media Concepts, Inc.


 
April 1, 2000
 
Date of Hire
 
Date of Hire
NYT TV
 
July 1, 2002
 
Date of Hire
 
Date of Hire
Baseline Acquisitions Corp.*
 
N/A
 
Date of Hire
 
Date of Hire
Baseline, Inc.*
 
October 1, 2006
 
Date of Hire
 
Date of Hire
Screenline Film-und Medieninformations GmbH
 
N/A
 
Date of Hire
 
Date of Hire
Studio Systems, Inc.*
 
N/A
 
Date of Hire
 
Date of Hire
About.com
 
March 18, 2005
 
Date of Hire
 
Date of Hire
ConsumerSearch, Inc.
 
May 5, 2007
 
Date of Hire
 
Date of Hire
The International Herald Tribune U.S. Inc.**
 
N/A
 
Date of Hire
 
Date of Hire



*     Includes any predecessor entity, but only to the extent that service with
such predecessor entity was recognized for purposes of eligibility and vesting
under the employee pension benefit plan of Baseline Acquisitions Corp. as in
effect on August 24, 2006.


**     Includes any predecessor entity, but only to the extent that service with
such predecessor entity was recognized for purposes of eligibility and vesting
under The Savings Plan for Employees of International Herald Tribune U.S. Inc.
as in effect on January 30, 2008.




--------------------------------------------------------------------------------



E.
The New York Times Companies Supplemental Retirement and Investment Plan,

as in effect on January 1, 2009








Name of Employer


 


Effective Date of Participation in Plan as Employer


 


Date from which Credit is Given for Eligibility


 
Date from which Credit is Given for Vesting or Benefit Accrual Purposes


International Herald Tribune LTD (U.K.)
 


May 1, 2010
 


Date of Hire
 











--------------------------------------------------------------------------------




APPENDIX II
PRESERVED VESTING SCHEDULES FOR TRANSFERRED EMPLOYEES
Transferred FIRST Participants:
Transferred FIRST Participants shall be 100% vested in, and have a
nonforfeitable right to, the Employer Matching Account upon attainment of age 55
and shall be vested in, and have a nonforfeitable right to, a percentage of the
Employer Matching Account determined in accordance with the following schedule:




Years of Vesting Service
Vested Percentage
Of Employer
Matching Account


   Upon completing 1 Year of Vesting Service
25%
   Upon completing 2 Years of Vesting Service
75%
   Upon completing 3 Year of Vesting Service
100%

Transferred IMC Participants:
Transferred IMC Participants shall be 100% vested in, and have a nonforfeitable
right to, the Employer Matching Account upon attainment of age 55 and completion
of five (5) Years of Vesting Service.
Transferred Worcester Participants:
Transferred Worcester Participants shall at all times be 100% vested in, and
have a nonforfeitable right to, the Employer Matching Account attributable to
the transferred account from the Chronicle Plan.
Transferred Affiliated Companies Plan Participants:
Transferred Affiliated Companies Plan Participants whose account balances under
the Affiliated Companies Plan were transferred to this Plan, and who had at
least three (3) Years of Vesting Service under the Affiliated Companies Plan,
shall be 100% vested in, and have a nonforfeitable right to, the Employer
Matching Account. All service credited under the Affiliated Companies Plan shall
be recognized as Vesting Service under this Plan
Transferred MUST Participants:
All service credited under the MUST Plan shall be recognized as Vesting Service
under this Plan.
Transferred IHT Participants:
Prior to January 31, 2008, the effective date of the merger of the IHT Plan into
this Plan, all service credited under the IHT Plan shall be recognized as
Vesting Service under this Plan.

